 HYATT REGENCYMEMPHIS289HyattHotelsCorporation d/b/aHyatt RegencyMemphisandHighway and Local MotorFreight Employees Local Union No.667, affili-ated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO.' Cases 26-CA-10117and 26-CA-10143August 25, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn December 4, 1984, Administrative LawJudge Thomas R. Wilks issued the attached deci-sion.The General Counsel filed exceptions, a sup-porting brief, and a motion to consolidate cases.2The Respondent filed a reply to the General Coun-sel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,3 andconclusions4 only to the extent consistent with thisDecision and Order. The judge found that the Re-spondent violated Section 8(a)(1) of the Act whenits supervisors, Dial and Pologruto, told employeeson several occasions that, in the event of a strike,the striking employees "could" or "would" be re-placed and if they were reinstated it would be asnew employees. Dial and Pologruto also stated thatthe striking employees "would" or "could" losetheir accumulated seniority and pension benefits.Although the judge found the Respondent'sstatements were coercive and made to employeeswho were about to engage in "protected union ac-'The name ofthe Teamsters in the caption has been amended to re-flect its affiliationwith the AFL-CIO2We deny the General Counsel'smotion to consolidate this case withCases 26-CA-9352-1& 2 and 26-CA-9648 et al.a The GeneralCounsel has excepted to someof the judge's credibilityfindingsTheBoard's established policy is not to overrule an administra-tive lawjudge's credibilityresolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir.1951)We havecarefully examinedthe recordand find no basis for re-versing the findings4 In view of our adoption of the judge's finding that the Respondent'sFebruary1983 wage increase was reasonablycomprehendedwithin itspreimpasse proposal,we find itunnecessary to pass on what the Re-spondent's past practice with regard to wage increases was or whetherthe February1983 increase was consistent with that practiceWe furtherfind it unnecessaryto rely on thejudge's discussion of any purported in-consistency of the General Counsel in alleging that the Respondent vio-lated Sec.8(a)(5) inHyatt Regency Memphis,296 NLRB 259(Hyatt /),issued today,by refusingto grant a wage increase,and then in this laterproceeding alleging that the Respondent violated Sec 8(a)(5) by grantinga wage increaseNo exceptions were takento the judge's dismissal of an 8(a)(3) allega-tion concerning the dischargeof employeeWiseman.tivities, i.e., a strike," he concluded that a remedialOrder was unnecessary because of the existence ofthe remedial Order issued by Administrative LawJudge Robertson in Cases 26-CA-9352-1 & 2, etal. (adopted by the Board in 296 NLRB 259) thatgave sufficient notice to the Respondent's employ-ees of their Section 7 rights under the Act. Fur-ther, the judgereasonedthat even if Judge Robert-son'sOrder was not adopted by the Board, "[T]heinfractions in this case [would] constitute isolated,insignificant incidents . . .."The General Counsel excepts, contending that aremedialOrder is necessary and that it is theBoard's responsibilityto ensurethat employees arefully informed of their rights by posting of anotice, especially where, as here, the judge foundthat the employer had interfered with the rights ofits employeesto engagein concerted activities. TheGeneral Counsel also contends that the judge wasin error in relying on the Order inHyatt RegencyMemphis,supra,because that Order did not includeany reference to threats of loss of benefits in theevent of a strike. The General Counsel also assertsthat the judge erred in determining that the Re-spondent's unlawful statements were "isolated" and"insignificant" because it is irrelevant to the issu-ance of an appropriate remedy that the statementswere directed to only a few employees, that in anyevent, and contrary to the judge, the record showsthat thesestatementswere widely disseminatedthroughout the Respondent's hotel.We find merit to the General Counsel's excep-tions.To begin with, we note that that the particu-lar unlawful threats found in this case were not al-leged or addressed in the proceeding reported at296 NLRB 259, nor are they covered by the Orderissued inthatcase.Furthermore, the record showsthat these threats were widely disseminated amongtheRespondent's employees and, therefore, theywere not "isolated" or "insignificant," as the judgestated.We have consistently found that remarkssuch as these violate the Act because they have atendency to interfere with the free exercise of em-ployee rights under the Act; and it is immaterialwhether the remarks had a successful effect on theemployees. 5 Accordingly, we find thata remedialOrder is appropriate.CONCLUSIONS OF LAW1.By unlawfully telling employees that in theevent of a strike, striking employees "could orwould" be replaced and that if they werereinstat-8 SeeAmericanFreightwaysCo, 124 NLRB 146, 147 (1959), cited withapproval inArmstrong Rubber Co.,273NLRB 233(1984)See alsoB & P Trucking,279 NLRB 693, 698 (1986)296 NLRB No. 37 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDed, they would be treated as new employees and"would or could"lose their seniority and pensionbenefits,theRespondent has violated Section8(a)(1) of the Act.2.The foregoing unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.3.TheRespondent has not violated Section8(a)(1), (3), and(5) of the Actas alleged except asset forth above.IT IS FURTHER ORDERED that the complaint, asamended,is dismissed insofar as it alleges violationsof the Act not specifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentTHE REMEDYHaving foundthat theRespondent has engagedin certain unfair labor practices,we shall order itto cease and desisttherefromand to take certain af-firmative action designed to effectuate the policiesof the Act.ORDERThe National LaborRelations Board orders thatthe Respondent,HyattHotels Corporation d/b/aHyattRegency Memphis,Memphis, Tennessee, itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Threatening employeesthat in theevent of astrike, striking employees would be replaced and ifthe strikers are reinstated,they wouldbe treated asnew employees and would loseall of theiraccumu-lated seniority and pension benefits.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise ofthe rightsguaranteedthem by Section 7of the Act.2.Take thefollowing affirmative action neces-sary toeffectuate the policiesof the Act.(a)Post at its Memphis, Tennessee locationcopiesof the attachednotice marked"Appendix."6Copiesof the notice,on forms providedby the Re-gionalDirectorfor Region 26, after being signedby theRespondent'sauthorized representative,shallbe postedby theRespondent immediatelyupon receipt and maintainedfor 60consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken bythe Respondentto ensure that the notices are not altered, defaced,or coveredby anyother material.(b)Notify theRegionalDirectorinwritingwithin 20 days from the dateof this Order whatsteps the Respondent has takento comply.9 If this Order is enforcedby a judgmentof a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelationsBoard."The National LaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post andabide by thisnotice.Section 7of the Actgives employees theserights.To organizeTo form,join,or assist any unionTo bargain collectivelythrough representa-tives of their own choiceTo acttogetherfor othermutual aid or pro-tectionTo choosenot to engage inany of theseprotected concerted activities.WE WILLNOT threaten our employeeswith re-placement if they engage in a strike,or that if rein-stated after strikingthey will betreated as new em-ployees and lose their seniority and pension bene-fits.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou by Section 7 ofthe Act.HYATT HOTELS CORPORATION D/B/AHYATT REGENCYMEMPHISW. Paul Tuberville,Esq., for the General Counsel.William K CarmichaelandArch Stokes Esqs.,of Atlanta,Georgia, for the Respondent.Howard R. Paul,Esq. andDuria Jones,of Memphis, Ten-nessee,for the Charging Party.DECISIONSTATEMENT OF THE CASETHOMAS R.WILKS, AdministrativeLaw Judge. Theoriginal charges in this matter werefiled byHighwayand Local Motor Freight EmployeesLocal Union No.667 affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof Amer-ica (Union),on March7 and 24, 1983.After amended charges, and the issuance of individualcomplaints, the consolidated complaint issuedon April21, 1983.Answers denying unfair labor practices werefiled.Afterthe filing and disposition of a variety of mo-tions, the trial in this matter commenced before me in HYATT REGENCYMEMPHISMemphis, Tennessee,on August8, 1983, and continuedthereafteron various dates inAugust, October, and No-vember 1983.Briefs were submitted to me in mid-Febru-ary 1984. On October 24, 1984,Respondentfiled a sup-plemental briefwith attached affidavit, to which theGeneral Counsel objected.In viewof thenonprovisionin theBoard'sRulesfor supplemental briefs, it is herebyrejected.The complaintalleges that Respondentand the Charg-ing Party Union hadengagedin collectivebargainingafter the Union's certificationas bargaining agent on No-vember 27,1981, andthatsuch bargaining commenced inJanuary 1982, and thatduringthat periodof time Re-spondentmade regressive proposals regarding wages,benefitsand timeclocks,and failed to meet or communi-cate with the Union "between Januaryand March 1983."The complaintalleged also that Respondent"attemptedto undermineemployee support for the Unionduring thecourse of collective-bargaining negotiations by unilateral-ly implementing wage increasesfor its employees on orabout February1,1983, in excess of the latestproposalmadeby Respondentat that time,without priornotice tothe Union and without having reachedan impasse in col-lectivebargaining."The complaintalleged that Respond-ent, by its "overallacts andconduct,including[the fore-going]refusalto bargain in goodfaithwiththeUnionwas in violationof Section 8(a)(5) of the Act."At the trial, the General Counsel withdrew the com-plaint allegation in referenceto the timeclocks. The par-tiesunderstoodthe complaint to allege that Respondenthad refusedto bargain by engaging in surface bargaining,i.e.,bargainingwitha fixed intent not to reach agree-ment.However, at the October18 sessionof the trial(Tr. 925), General Counselexplicitly amendedthe Com-plaint to allege surface bargainingthroughout the courseof bargaining,despite theGeneral Counsel's stated posi-tion at the trial and inits brief that such bad faith did not"manifest"itself until late in 1982 and early1983 whenthe firstevidenceof suchconduct emerged.Specifically,counsel forthe General Counselalleged that after a longperiodof hard bargaining,the firstmanifestation of badfaithoccurred in November 1982 whenRespondentbegan to engage in regressive bargaining concerningwages, holidays, and insurance, i.e., froma 20-cent wageofferto 18 cents,from 6 holidays to 5, fromtotal insur-ance cost contributionstoamajoritycontribution.During thecourse of the trial, the General Counsel alsostated as part ofthe theoryof prosecution,that the Feb-ruarywage increaseswere also contraryto Respondent'spast practice of granting wage increases(Tr. 491).The consolidatedcomplaint also allegesthat certain ofRespondent's lower echelonsupervisors in violation ofSection 8(a)(1)made coercive statements to employeesconcerningtheir prospectiveengagement in a strike thatoccurred shortly thereafter onMarch 17,1983, andwhich isallegedto bean unfairlaborpracticestrike.Thatstrike is ongoing,and as of the trial there was noissue concerning a refusal to reinstate former strikers. Fi-nally, the consolidated complaint alleges that Respond-ent's agents in September 1982 threatened an employeewith loss ofemploymentif herefusedto testify in sup-portof Respondent in a related unfair labor practice291case,and thereafter dischargedChristopherWiseman onOctober 15, 1982, because ofhis unionand concerted ac-tivities.At the trial the General Counselexplained thatthe theoryof Wiseman's unlawful discharge is premisedupon his refusalto testify on behalf of Respondent in therelated unfair labor practice case.That othercase referredto above involvesmore thana casual connection to the issues herein.Thatmatter in-volveda consolidated complaintthatissuedon May 28,1982, and washeard by Administrative Law Judge J.Pargen Robertson duringJuly, September, and October1982. Judge Robertsonissued his decisionon March 17,1983 (Cases 26-CA-9352-1; 9352-2, 9648; JD-(ATL)-18-83.) As of thiswriting, the Board hasnot disposed ofexceptionsfiledto JudgeRobertson'sfindingsand rec-ommendedremedial Order. That case involvedallega-tions ofdiscrimination and coercionviolative of Section8(a)(3) and(1) of the Act. Also involvedin that case wasthe allegation and findingthat Respondentviolated Sec-tion 8(a)(1), (3), and (5) of the Act by bad-faithbargain-ing consisting of unilaterally discontinuing its wage ad-justmentplan by refusingto grant bargaining unit em-ployees longevityincreases due to eligible employees inJanuary and July1982 andevery 6 months thereafterpursuantto itspreunioncertification policy and practice.Judge Robertsonalso found similarunlawful deprivationof semiannual merit increases and unlawful abandonmentof the annual wage plan revision,both of which weredue under the preunioncertificationwagepolicy.Duringthe litigationbeforeJudgeRobertson, counsel for theGeneral Counsel explicitlystatedthat the General Coun-selwas not allegingbad-faithsurface bargaining by Re-spondent in the contract negotiations.Duringthe instanttrial,counsel fortheGeneral Counselexplained thatprior to the close ofthe casebefore Judge Robertson,Respondent'sbad faithhad not manifested itself,but thatsubsequently that manifestation revealedthatRespondenthad allalong reallynever intended to reach agreement.Thushe arguesthatsubsequentconduct had a retroac-tive revelationwhereby previously characterized "hardbargaining"was really surface bargaining.During the instanttrial, counsel for the General Coun-sel objectedto Respondent's attempt to elicit testimonyin support of its alternative defense,that the February1983 wage increaseswere in accord with past practice.'At first, counsel for the General Counsel contended thatthe issue of Respondent's past wage practices was rele-vant to the Februaryissuesbut was "basicallyres judica-ta" (Tr. 480-483). Thereafter,counselfor the GeneralCounsel conceded that as theissuewas still pendingbefore theBoard,itwas not res judicata.He neverthelessobjectedto receiptof anyadditional evidence as to em-ployerpast wage practiceand policy on thegrounds thatithad been previouslylitigated and was now pendingbefore theBoardand futileto relitigatethe issue. TheGeneral Counsel,however,did not seefit to move toconsolidate this matter withthe firstlitigationby motionto reopenthe firstcaseand he objectedto any suspen-'The otherdefense is that bargaining impasse had been reached priorto the Februaryraises. 292DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDsionof thishearing pending the Board's resolution of theissue,and thereuponsuddenlyand inexplicablyrefused toconcede that evidence of past wage practice was rele-vant.He thencontendedthat the GeneralCounsel'stheory ofviolationwas premised upon the unilateralgranting of a wage increase in absence of impasse, andthat theRespondenthad the burdenof raisingand prov-ing past practice as a defense but he argued thatI shouldprecludethe receipt of any suchevidence and restrictmy findingsto administrativenotice of Judge Robert-son's findings(Tr. 798-827). However,Iplaced no re-striction upon any attemptby Respondentto adduce evi-dence of past wage increasepractice.Iwarned the par-ties,that,itwas possiblethatmy decision in this casemight await dispositionby theBoardof thepastwageincrease practiceand policyissue(Tr. 1650). Analysis ofthe factsherein and Boardprecedentregarding the issueof impasse lead me to concludethat further delay of thisdecision is not warranted.On theentire record in this case,includingmy obser-vations of the demeanorof thewitnesses,Imakethe fol-lowing2FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTRespondent, a corporation,maintains an office andplace of business in Memphis,Tennessee,where it is en-gaged in the operation of a hotel wherefoodand lodgingare provided for guests.At itsMemphis place of busi-ness, Respondent has attained an annual gross revenue inexcess of$500,000, and annually purchases goods andmaterials valued in excessof $50,000 directlyfrom pointslocated outside the State of Tennessee.Respondent is now,and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.Ii.LABOR ORGANIZATIONThe Unionisnow,and has been at all times materialherein,a labor organizationwithin themeaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundBargainingJanuary 1982-January1983Pursuant to a Board-conductedsecret-ballotelection,the Union was certifiedas bargaining agentfor an appro-priate unitof employees on November 27, 1981. Allega-tions of Respondent's alleged antiunioncoercion of em-ployees were encompassed in the above-mentioned casenow pendingbefore theBoard.Negotiations towardreaching agreement on a collective-bargaining agreementcommenced in January1982.Thereisno allegation or2 Respondent's unopposed postbrief motion ofJune7,1984, to incorpo-rate into the record itsJuly 7,1983 subpoena duces tecum upon theUnion, the Union'smotion to revoke same is hereby granted My rulinggranting the motion to revoke is part of the record(Tr 2077-2081)Re-spondent's subpoena and the motion to revoke will be marked as R. Exh.55 and incorporated into Respondent's exhibitsevidence as to any reluctance by Respondent to meetwith and negotiate with the Union during the negotia-tions which spanned that entire year.Testimony as to the1982 and 1983 negotiations,aswell as exhaustive docu-mentationby way ofcorrespondence containing summa-rizations of negotiations,reveals a surprisingly large areaof factual agreement.During the phase of negotiationsfrom January 20 to June 1982, Respondent's chief negoti-atorwas attorney Arch Stokes.In subsequent negotia-tions,Respondent's chief negotiator was Stokes'associ-ate,Attorney William Carmichael,with Stokes playing asubordinate role.During the entire 1982-1983 negotiations the Union'schief negotiatorwas its Business Agent C. R. Boyd.Representing the Union also was Duria Jones,an orga-nizer and business agent.Jones described himself asBoyd's"back up"innegotiations.Boyd was presentduring the General Counsel's presentation of the case-in-chief,and during a substantial portion of Respondent'sdefense.Boyd was not called to testify as to the negotia-tions.The General Counsel therefore relied on the testi-mony of the Union's backup negotiator which was un-corroborated by the chief negotiator. The Respondentrelied on the testimony of Stokes and Carmichael whichwas extremely detailed,spontaneous,responsive and cer-tain.Where there is a conflict in testimony between Re-spondent'snegotiators and Jones,Imust credit theformer. Jones' testimony was more generalized,vague,evasive, inconsistent and far less certain.Prior to the advent of the Union,Respondent provid-ed certain fringe benefits to its employees,includinghealth care, dental care,group term life insurance, acci-dental death and dismemberment insurance,group travelbenefits and disability insurance.At the outset of negotia-tionsRespondent provided the Union with informationas to the level of benefits that it had been providing theemployees.Stokes, however,warned that the Respond-ent, despite outward signs of affluence,was undergoingan economic adversity at the Memphis operation.Stokesexplained Respondent's bargaining technique of offeringat some point a "finaloffer" whichconstituted"the max-imum amount of money Respondent would be willing topropose," at a time in negotiations when it could bemade with a view towards "wrapping the entire contractand putting it to bed." He warned that subsequent offerswould be modified by changes in the economic condi-tions of the hotel for the better or the worse,i.e.,ahigher economic offer or a lower offer.In early negotia-tions, substantial time was spent by Stokes in explainingthe hospitality industry bargaining peculiarities to Boydand Jones,e.g., the fact of a wage differential betweentipped and nontipped employees.Stokes provided theunion negotiators with a variety of contracts he had ne-gotiated on behalf of other Respondent hotels and hotelindustry labor unions.During the first phase of negotia-tion,Stokes discussed at length the "quantification" oflabor costs in the hospitality industry. He explained indepth the cost effect of a variety of benefits.On February 3, Stokes by letter suggested a scheduleof meetings for February 3, 4, 17, and 18 and March 4and 5, and confirmed his offer made at negotiations to HYATT REGENCYMEMPHISprovide the Union withany relevant information itneeded for bargaining.Thatschedule was met.By February 4, 1982, theparties had met three timesand exchangedcontractproposals and agreedto first ne-gotiate contract language rather than economic issues.The courseof bargaining revealsno evidence of Re-spondent'sopposition to the Union'srepresentationalstatus.Thus,for example,a dues-checkoffsystem wasreadilyagreed on.The eighthand ninth sessionswere held on March 18and 19.By letter dated March 12, 1982, the Union de-manded that employees be granted pay raises allegedlydue pursuantto pastpracticeand policy. Stokesdeclinedthat request by letter of March18. In the meantimeStokeshad been provided with the Union's second pro-posed contract dated March11, containing certain eco-nomic proposals,and the eighthand ninth bargaining ses-sions occurred on March 18 and 19,1982. Stokes againdiscussedthe "quantification" of labor costs. By March25, he obtained a summarizationby the hotel' s fiscal of-ficer of 1980 and1981 comparative economicdata for156 nontipped and 67 tippedunit employees,includinglabor costsper occupiedroom, labor costspercentage ofgross sales,roomoccupancypercent, average room rate,average employeehourly rate ($4.02 nontipped and $2.37tipped);compensable hours andlabor costs,nonproduc-tive compensable hours and costs,and additional costs.The analysisevaluated the economicimpact of theUnion's second proposed contractbut itdid not encom-passthe cost ofwage increasesor othereconomics notyet proposed by the Union.It also reflectedthat employ-ees had notreceivedany wage increase since the Boardconductedthe electionof September11, 1981. Stokes as-certainedfromthisreport that labor costsincreased 10.8percent in1981 from 1980, whereas theaverage roomrate only increased6 percent. Further, thepercentage oflabor costs to gross sales increasedfrom 30.2 percent to35.7 percent. Stokes conveyed this data to the Union innegotiations and indicatedthat the hotel'seconomicproblems were greaterthan hehad anticipated and itsprofitabilitywas injeopardy.Stokes explained to theunion negotiators that the traditional manner of coping,i.e.,increasing room rates, was not plausible. He ex-plained thatthe hotel industrydepressionof 1981, 1982,and 1983,and the increased competitionin the luxuryhotel business inMemphisprecludedthe increase inroom rates.He pointedout the recent other hotel con-tracts he had negotiated,in 1982and 1983, involvedmodest increases of less than5percent. In fact, theMemphis operation,he explained,had made virtually noprofit forthe owners since it openedin 1975. The thrustof Stokes'position as he expressedit to the Union wasthat the Memphis operation'sobjectivewas to contain orreducethe labor cost factor initsoperationin order toassure itsviabilityas a profitable organization. He de-vised variousforms ofpresentationsto the Union,includ-ing graphs and charts,wherein he analyzed the costimpactof the total package of benefits then enjoyed bythe employees and compared the cost increase of theUnion'sMarch 11 proposals,which he estimated woulddouble the nonproductivecompensablehour cost.293Subsequently Respondent calculated its "absolute max-imum amountof money" thatitconcludedthat it wouldpay.Respondent advised the union negotiators that itwas in theprocess ofreevaluating its attitude toward em-ployee benefits,includingthe practice of paying the to-tality ofthe insurance premium in order to contain fur-ther calculated cost escalation.Stokeswarned the unionnegotiatorsthatRespondent may take aposition,whichin fact it later did,that it would bewilling topay only apart of theemployee insurance costs andcited to theUniona similar positionhe tookin negotiating a contractat another area calling for Respondent'scontribution ofonly a majority of thepremium costs as opposed to itspast practicethere of paying 70-90 percentof that pre-mium. Duringthe protracteddiscussionsof Respondent'seconomic projections and calculationsof the impact oflaborcosts, it suggestedthat the Union hireitsown ac-countant to analyze its financialrecords if the Union didnot believeits representations.Stokes insisted in negotia-tionsthatRespondent could not increase labor costs withno expectation of an increase in roomoccupancy.Stokes'economic arguments and analysis were neverdisputed,challenged,or arguedby theunion negotiators.Stokesexplained throughout negotiationsthatRespondent's eco-nomic offerswere substantially similar to increasesagreed toby other similarsituated employees engaged inthe hospitality industry.His assertion was never chal-lenged.InApril 1982,Respondent calculated that its"absolutemaximum amountof money" thatitdeemedable to offerencompassed a 20-cents-per-hourwage raisefor nontippedemployees as well as certainbenefits.Respondent's third contractproposal was presented tothe Unionon March30, 1982.Negotiationsoccurred onApril 15 and 22 and May 10. On May 10, the Union sub-mitted a wage demand proposal providing for an 85-centraisefor allemployeesthe first year and 65cents perhour for each of thenext2 years of the contract. OnMay 19,Respondent's fourth contractproposal was sub-mitted which called for a20-cent raisefor nontipped em-ployees and5 centsfor tippedemployees.At a June 3,1982meetingtheUnionsubmitted a second proposal"for wages and benefits"whichsought a wage raise of65 centsper hour forall employeesthe first year and 45centsfor the second and third year of a 3-yearcontract,employer payment ofallhealth and dental insurancecosts, increases in life insurance coverage,retirementplan contribution proposalsand a varietyof economicsand otherproposals.The partieswere disagreed as to theUnion's requestfor a timeclock system,Respondent's re-quest for a 5-year contract,the wage and economic pro-posals anda variety of other issues.The Unionsoon moderated its wage demand to seek a20-cent raisefor tippedemployees.Respondent hadtaken the initial positionthat tippedemployees were al-ready overcompensatedand were due no wage increasebecausethey had been effectivelyraised in wages as anaturalresultofthe inflationary rising sales cost ofmeals, etc.,from which their tips formeda percentage.On June 14, Stokes wrote to Boydand setforth hisquantificationof the Union's second proposal on wagesand othercost items wherein he assertedthat the wage 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDincreases above would increase costs over$440,000 from1982 to 1984, and would be historically unprecedentedand excessive.He asserted that the Union's total econom-ic proposal would cost an additional$2,298,600 over that3-year period and that the wage increase sought of 184.5percent over 3 years would be higher than any in the in-dustry.Stokes reminded the Union that its total laborcost in 1981 were over$2.9 million.Severalmore bargaining sessions occurred throughJune 1982.By June 17, 1982, the Union had reduced itswage rate demand to 55 cents for nontipped employeesin the first year, and 40 cents each for the second andthird year of the contract and 20 cents for all 3 years fortipped employees.By June 17, 1982, after a total of 64hours of bargaining from January 20, Respondent sub-mitted its seventh contract and wage proposal at the 15thbargaining session.In that proposal it offered a 5-centraise to tipped employees,20 cents to nontipped employ-ees, proposed 5 cents per hour incentive pay to senioremployees,made concessions in a variety of areas, in-cluding the"grandfathering"of banquet employees withrespect to continuing senior banquet employees at theirold rate of pay while reducing the wage rate of lesssenior banquet employees.Respondent also made conces-sions regarding disciplinary proposals,checkoff of uniondues,job classifications,definition of employee status,recognition clause language,a shop steward position,compensationof shop steward,management rightsclause, e.g., subcontracting,overtime pay language, em-ployee rest breaks,meal break,report in pay, seniorityclause and other language, disciplinary procedure, andincentive pay as an attendance reward.Stokes explainedto the union negotiators that the seventh proposal con-tained its maximum offer on labor costs and warned thatthe proposal would not remain on the table indefinitelybut might be withdrawn and modified according to eco-nomic changes.The union negotiators rejected that offerand threatened to strike.The Union did submit its fourthproposal on June 17, which it indicated:"This is our lastproposal."The parties met again on June 18. Respondent's nego-tiatorswere augmented by its fiscal officer, James Bar-nish,who was presented to the Union for any question-ing they desired on Respondent'seconomic position.Barnish explained Respondent's economic situation andthe charts which reflected the labor costs impact upon itsoperations.The Union rejected Respondent's proposal.On June 23, Stokes,by letter to Boyd,summarized therespective position of the parties and asserted that theUnion's economic demands were double that offered byRespondent,and excessive,but requested that he be con-tacted"at any time you are ready to discuss this matterfurther."In addition to the wage rates,disagreement re-mained,inter alia, in the following critical areas: meritraises, service charges for banquet employees,insurancebenefits,holidays,maintenance of standards,timeclock,and duration of agreement.With respect to merit raises, Respondent's contractproposals,up to the seventh proposal,contained in arti-cle 6, section 9, the following:Incentive Increase.The wage scale set forth in theschedule of wages in the appendix of this agreementreflects minimum rates and does not prohibit an em-ployee from receiving a higher wage,based uponincentiveincreasesforoutstandingattendancerecords.Page 2, paragraph(d), of Stokes'June 23 summarizationletter states:Hyatt and the Union agree that Hyatt has the dis-cretion to grant merit increases.The testimonial evidence and positions of both partiessuggest that the Union had consistently opposed suchdiscretion.Banquet employees had been receiving as of June 1982a service charge in addition to the base wage.Respond-ent had proposed a reduction of that charge whereas theUnion had proposed an increase.Respondent then reof-fered somewhat less of a reduction with a grandfatherclause for the six most senior banquet employees. TheUnion insisted on an increase of the old rate but at slight-ly less than originally asked.The entire package of fringe benefits including, interalia, health care, dental care, and life insurance had beenprovided by the employer.As of June 23, the Respond-ent agreed only "to maintain a majority of contributioncosts of the existing health & welfare[insurance]benefitsprogram for the existing Hyatt programs throughout thelife of this Agreement."Article 15 of Respondent's pro-posal provided that Respondent retain discretion to de-termine any prospective change of insurance carrier and"terms, costs,component parts of said insurance policy,rates of contributions consistent with business needs."Further, it provided that the insurance program was tobe nonnegotiable and to be provided by Respondent"upon its sole discretion."The Union had proposed ex-panded coverage,and participation in the SouthernStates Savings and Retirement Plan.By June 17, the Union dropped the retirement plan re-quest, and on June 18 agreed upon the current programsexcept that the "Company pays fifty percent(50%)" ofdental charges but insisted upon health coverage for de-pendents and upon its original life insurance demands.The employees had been entitled to 6 paid holidays inthe past.Respondent offered to retain those paid holi-days.The Union originally demanded 11 paid holidaysbut by June 23 proposed 6 paid holidays for the firstyear of the contract and an additional holiday addedeach year for the next 2 years.The Union demanded that the Respondent maintainconditions of employment at the highest level as of thetime of the execution of the contract.Respondent agreedtomaintain certain programs and benefits,e.g., lockerrooms, educational assistance programs, recreational ac-tivities,pay advances,employee cafeteria,but insistedupon "discretion to maintain or modify the programsthroughout the length of this contract."The parties remained apart on the Union's demand fortimeclocks and Respondent's rejection of a 3-year termcontract and insistence upon a 5-year term. HYATT REGENCYMEMPHISOn June 8, 1982, the union negotiators received Inter-national union authorization for a strike.On some datebetween June 23 and July 1, 1982, Boyd and Jones con-ducted a meeting of employees where a vote was takenand strike authorization granted to the negotiators. Jonestestified that he reviewed the varying positions of theparties with the employees and stated to them that nego-tiationswould continue.He conceded that nonagreementon a contract up to that time was a motivating factor forthe vote, but insisted that the strike vote at that stage ofnegotiationswas merely routine and in accord withstandard union practice.He insisted that no impasse hadbeen reached in bargaining.On July 1, the Union byletter notifiedRespondent that the employees rejectedthe June 23 proposal and voted to strike.On July 14, 1982,Stokes wrote Boyd a letter whereinhe pointed out that the Union had as yet failed to offer acounterproposal to Respondent's last proposal,nor hadhe received any union request to negotiate.He thenwarned that Respondent's last offer would remain "onthe table for a period of 30 days," at which later pointRespondent would"reassess"its "situation."In the meantime,the unfair labor practice charges inCases 26-C-9352(l)and (2)and 26-CA-9648 had pro-ceeded to trial before Judge Robertson in July 1982.During the August sessions of that trial,the parties ar-rived at a settlement agreement which impacted directlyupon collective-bargaining negotiations.As part of theresolution of those unfair labor practices,the Respondenton August 5 modified its seventh bargaining proposal byagreeing upon timeclocks,disciplinary language, thegrandfathering of all banquet employees under the oldservice charge rate and finally agreed upon a reducedservice charge rate for future banquet employees. It wasagreed that the parties would resume bargaining to re-solve all remaining issues.Respondent reiterated that itsseventh wage proposal remained the maximum that it in-tended to offer.The settlement of the unfair labor prac-tice charges in Judge Robertson's case was aborted dueto the nonapproval of the agreement by certain discri-minatees whose waivers were necessary.That settlementwas not approved by Judge Robertson.The Respondenttherefore withdrew its modifications to the seventh pro-posal,as those modifications werein part a quid pro quofor settlement.Stokes withdrew as chief negotiator forthe Respondent and was replaced by his colleague, Car-michael.During the litigation of the case before Judge Robert-son,which involved an 8(a)(5) bad-faith bargaining alle-gation based on alleged refusal to grant wage increasespursuant to past practice and policy,counsel for theGeneral Counsel stated explicitly that it was not the po-sition of the General Counsel that Respondent had en-gaged in bad faith in contract bargaining.That trial con-cluded in October 1982.On August 10, Carmichael forwarded a letter to Boydsummarizing the August 5 meeting,the aborted settle-ment efforts,etc., and recited therein, inter alia:During our meeting on August 5, I asked you andDuria Jones,Jr.,what the union wanted from HyattRegency Memphis in terms of wage increases and295in terms of Paragraph 16 of the Third AmendedComplaint pending before the National Labor Rela-tionsBoard.You stated the union did not wantHyatt and would not authorize Hyatt to grant wageincreases pursuant to its past practices and Employ-erHandbook,based upon Hyatt'sdiscretion andother factors.Copies of that letter were forwarded to Judge Robert-son, the Regional Director,counsel for the GeneralCounsel,Union Negotiator Jones and the union presi-dent, John Raney.The correspondence between the par-tieswas stipulated into evidence,and stipulated and/ortestified to as accurate except where explicitly contra-dicted.There is no credible,probative contradiction ofthe assertions in that letter.On August 13, Carmichael informed Boyd by letterthat Respondent's seventh proposal was withdrawn andthat a new proposal would be presented as soon as possi-ble.On August 17, Carmichael forwarded to Boyd, Re-spondent's eighth total contract and wage proposal andnotification of the withdrawal of the agreements thatwere contingent upon settlement of the unfair labor prac-tices.An invitation to negotiate was extended to theUnion.The eighth proposal eventually constituted a reit-er'tion of the original seventh proposal.However, with respect to article 6, section 19, Re-spondent modified its merit increase proposal by addingthe following language, of"merit, outstanding perform-ance, or other factors," to be included in addition to at-tendance as a basis for incentive wage increases. UnionNegotiator Jones responded by letter dated September 3,1982,wherein he took note of Carmichael'sAugust 17letter and informed that the Union was "willing to bar-gain" the ensuing week,and asked why Respondent hadnot made a new proposal on wages.By letter dated Sep-tember 14, Carmichael responded with a suggested datefor resumed negotiation and recited therein:AlsoHyatt continues to inquire of the Unionwhether it will allow Hyatt to grant wage increases.Please advise if the Union's position has changed.The next event, however, was a negotiation meeting heldon September 28. At that meeting, Boyd reduced thewage demand of the Union to 25 cents for all nontippedemployees and 10 cents for tipped employees. He also,inter alia, offered terms of the contract as had beenagreed upon by Respondent contingent upon unfair laborpractice charge settlement. He offered in considerationforcontract agreement the Union'sconsideration ofwithdrawing"paragraph 16 charge at the labor Board."Boyd confirmed the Union's position by letter to Re-spondent on September 29. Stokes responded by letter ofOctober 7, wherein he stated that Respondent was "ana-lyzing and quantifying the costs embodied in this counterproposal,"and promised an answer at that time whenBarnish,the fiscal officer, had "thoroughly costed thisproposal."He indicated that he planned to be in attend-ance at the unfair labor practice proceedings beforeJudge Robertson in Memphis on October 25 and wouldhave a response ready on that date. 296DECISIONSOF THE NATIONALLABOR RELATIONS BOARDFor reasons unexplained there was a hiatus in contactsbetween the parties until a meeting was held on Novem-ber 29 between Jones,and the Respondent negotiatorsheaded by Carmichael.3 Carmichael had mailed to BoydRespondent's ninth total contract and wage proposal onNovember 24. He also hand-delivered a copy to Jones atthe November 29 meeting.That proposal reiterated theeighth proposal with two critical changes.The wageofferwas now reduced to 18 cents from 20 cents fornontipped employees and the holiday offer was reducedfrom 6 paid holidays to 5, i.e.,a reduction from the 6paid holidays then afforded to employees.Carmichael as-serted in that meeting that the wage and holiday propos-alwas now the maximum that Respondent would offer.Carmichael explained to the negotiators that the reduc-tion in Respondent's offer was based on recent economicinformation he had received from his client concerningtheMemphis hotel operation. He argued that on the na-tional scene,unions were negotiating lower wage settle-ments in 1982 in deference to benefits.He urged theUnion not to underestimate the cost value of the benefits.He cited and proffered to the union certain news articleson the subject of national wage settlement and the costvalue of fringe benefits. He further offered to the Union"any financial information that they wanted us to sharewith them in justification of our economic position atthat time."He explained that the offer was determinedby a deteriorating"performance and business" at thehotel at that time.Carmichael offered to bring Barnish tothe meetings to explain Respondent's calculation and of-fered the Union "whatever"financial information theydesired.Jones merely responded that it could not acceptthe lesser offer.Jones did not question,challenge, ordebate the Respondent's argument of deteriorating eco-nomic situation as the determinant for a reduction in itswage and holiday offer. Jones asked for no economicdata.Carmichael stated that the wage offer it had madewas the maximum that it would make and that its posi-tion was firm.At the November 29 meeting the parties reviewed anddiscussed the other areas of disagreement. Carmichael'stestimony concentrated on the wage and holiday offerdiscussion.Jones was asked whether there was any dis-cussion concerning the issue of "discretionary raises,"and answered cryptically only that Carmichael "felt verystrong"on the issue,i.e., the right to grant merit raisesfor "attendance,good job production"and other factors,and that Jones merely responded, "We felt like every-thing should be across the board."Jones gave no testi-mony of prior negotiation with respect to Respondent'smerit raise proposal,nor with respect to Carmichael'spast suggestion in the August 10 letter that,on August 5,the Union objected in negotiations to the granting of dis-cretionary merit raises to the employees.With respect to the issue of Respondent's insuranceproposal, Jones testified that the conversation consistedof a few words exchanged wherein Carmichael statedthat"they stillwould have to insert at our [discretion]"in the insurance proposal.The testimony is too cryptic to3 Boyd was absent fromthis meeting.enable any meaningful conclusions as to negotiations ofthe discretionary element proposal by Respondent.As to the other issues, Respondent remained firm on a5-year contract term despite the Union's offer of a 5-yearcontractwith a wage reopener clause in the third,fourth, and fifth year.Disagreement still remained as tothe Union's timeclock demand.Disagreement also con-tinued as to the probation period and number of banquetemployees to be grandfathered under the Respondent'sproposed service charge reduction for banquet employ-ees.Some agreement was reached with respect to thecontractual language relating to guaranteedwork hourswith respect to senior employees and the determinationof seniority between competing employees who com-menced work simultaneously.On December 6, Carmichael wrote Jones a letterwherein he summarized the November 29 meeting and atelephoneconversationbetween himself and Joneswherein Jones promised to forward to him a written pro-posal.Carmichael indicated a willingness to meet withJones during the week of December 6, in Atlanta as of-fered by Jones, or in Memphis on December 15 or 16.On December 15, Carmichael wrote again to Jones stat-ing he had received no response to his December 6 letterand offering to meet in Memphis "at any time."Jones,however, had prepared a counterproposal and mailed iton December 8 to an incorrect mailing address. Somecorrespondence issued over that postal misadventure. OnJanuary 3,Jones mailed again to Carmichael the Union'swritten proposal.The Union's written proposal included a 5-year con-tract with a reopener in the fourth and fifth years, a 23-cent wage increase for nontipped employees for each of3 years with a reopener in the final 2 years, 7 paid holi-days, retention of the current insurance program at noless than the"present standard in effect"at contract exe-cution,timeclocks,a probationary language proviso andthe grandfathering of all banquet employees at the cur-rent rate of service charge. The union proposal rejected..any provision allowing for incentive or discretionary in-creases in wages."On January 12, Jones met again with Respondent ne-gotiator Carmichael who, as in prior meetings was aug-mented byLynnTaggert, director of personnel at Mem-phis from April 1981 through June 1983. At that meet-ing, Respondent insisted upon a 5-year duration contract,the discretionary wage raise proviso, 5 paid holidays,grandfathering of banquet employees at their old rate tothe six most senior banquet employees and the wage pro-posals of its eighth contract proposal.Respondent againrejected the timeclock proposal.Respondent submitted awritten version of article 15, section 57, of its prior offerswhich now set forth:[Section]57. Insurance.Employees who have com-pletedtheir probationary periodshall be eligible forHYATT'shealth insurance program.The Unionagrees thatHYATT's healthinsurance program isnon-negotiable and that the insurance program isprovided by HYATT basedupon its sole discretion.HYATT reserves the rightduring theterm of thisAgreement,consistentwithitsbusiness needs, to HYATT REGENCYMEMPHISchange the insurance carrier, terms,costs, compo-nent parts,coverage,rates of contribution and anyother insuranceprovision,subjectormatter.HYATT agrees to pay a majority of the total insur-ance costs of the health insurance program.The prior proposals read as follows:[Section]57.Insurance.HYATT agrees to provideeach employee covered by this Agreement who hascompleted his/her probationary period,group insur-ance coverage with life insurance,hospitalization,surgical,major medical,and maternity benefits inaccordance with the terms and conditions of thegroup insurance policy now in force,furnished toTEAMSTERS LOCAL NO.667 and agreed to byTEAMSTERSLOCAL NO. 667. HYATTreservesthe right during this Agreement to change the in-surance carrier,terms, costs,component parts ofsaid group insurance policy, rates of contributionsconsistent with business needs.This insurance pro-gram is agreed by the union to be non-negotiable,and is providedby HYATT basedupon its sole dis-cretion.Jones rejected Respondent's demand for discretion tochange the terms of the insurance coverage and the car-rier.Carmichael explained to Jones and assured him thatthe second language was merely a repetition of Respond-ent's prior position with the exception that Respondentwished to clearly set forth that it was willing to assumeat least a majority of the costs of insurance.Jones testi-fied that he accused Respondent of being "regressive."However, from his testimony on direct examination, it isnot clear that he was referring to regression from priorproposals.Rather, from his testimony it appears that hemeant regression from the Respondent'spast policy ofproviding cost-free insurance to its employees.4There-fore, the credible and probative evidence in the recordindicates that the Respondent did not regress from itsoriginal insurance cost contribution proposal,but ratherwas consistent.Similarly the testimony is too skeletal tosupport the General Counsel's argument,advanced forthe first time in the brief,that the language of the revisedinsurance proposal was a regression in bargaining posi-tion in that it eliminated an obligation by Respondent toprovide insurance.There is no evidence that either partyinterpreted the language in that manner, or that suchissue arose in discussions.5At the January 12 meeting, Carmichael asked whetherRespondent would be"permitted by the Union to grantmerit increases"pursuant to what Respondent believedwas its past practice.Jones answered"no way."With re-spect to the wage rate issue Jones stated,"Well, you4 On cross-examination he testified that he first became aware on Janu-ary 12 that Respondent's position was limited to a majority contributionto insurance costsHowever,the June 23,1982 letter from Stokes toBoyd clearly reflects that such was Respondent's position at least on thatdate,if not earlier.Icredit Respondent's testimonial evidence that Re-spondent consistently advocated only a majority employer contributionThe "miscellaneous article"of the ninth Respondent proposal setforth an assurance that,inter alia,presently enjoyed"benefits" will bemaintained but with retained discretion to maintain or modify same.297know the employees[severely castigated me] for offering23 cents, Mr. Carmichael. Therefore you know,Ican'tgo any further than this."6 Carmichael then asserted thatthe 18-cent offer was Respondent's final offer and "as faras [Respondent]can go."He further stated"evidentlythe stalemate which has been existing now for severalmonths still exists today."Carmichael also insisted thatRespondent was adamant upon the 5-day holiday propos-al.The only agreement during the course of the meetingcame upon minor issues involving the guaranteed workhours provision,the probation period,seniority and duescheckoff. In view of the Union's rejection of the criticalelements of Respondent's ninth proposal,itwas with-drawn by Carmichael as the meeting ended. That with-drawal upon the Union's rejection of it was summarizedby Carmichael in his letter to Jones dated January 17and stated"we are in the process of assessing our posi-tion and will contact you as soon as possible."Thereafter,a hiatus in negotiationsoccurred whereinunilateralwage increases were granted employees, andwherein it is alleged that Respondent unlawfully refusedto meet and bargain with the Union,and when on March17 certain of the employees engaged in a strike which isalleged to have been caused by Respondent's bad-faithbargaining.Prior to discussing those factual events, con-sideration shall be given at this point to the alleged re-gressive bargaining of Respondent which,with the uni-lateralwage increase and refusal to meet, is contended tobe that manifestation of bad faith which clearly revealedthat previously otherwise apparently hard but progres-sive bargaining was in reality surface or sham bargaining.It is the General Counsel's position that the reduction initswage offer was so timed when it became apparentthat the Union's reduction of wage demands had broughtthe parties close to agreement which Respondent soughtto avoid.7B. Respondent's Economic Position and the WageOffer ReductionThe GeneralCounsel concedes that Respondent'sMemphis facility faced a period of significant economicattrition in 1982.Thiswas due to a variety of factors, in-cluding general economic recession, and depressed localbusiness conditions, including increased competition in anarea of receding hotel room demand.The 1982 economicdeclinewas a continuation of a downwardcycle thatcommenced in 1980.It is conceded that Respondent'seconomic predictions made in November 1981 for 1982had been grossly overestimated. For example,itsgrossoperatingprofitthrough June 1982 was only 79.5 percentof that projected.The GeneralCounsel contends thatRespondent's poor economic situation got no worse inNovember of 1982 and its projections for 1983 were noworse and therefore the reduction of its offer by a fewcents had no substantial impact on its economic situation6 Obscenity actually used to mean"severely castigated"has been sub-stituted,but the meaning is clear.I In his brief the counsel for the General Counsel argues also that Re-spondent's bargaining position from the beginning reveals bad faith, i.e.,insistence on "regressing"from benefits previously enjoyed,and insist-ence on discretion as to its wages and benefits. 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand must therefore have been motivated by a desire tofrustrate contract agreement.CodyPlott, the hotel resident manager, testified thatafter the June 1982 best offer which was made to "put tobed" the contract quickly, the economic experience pro-gressively deteriorated from the expectation in June, thusforcing a reevaluation of Respondent's bargaining posi-tion.For example,the occupancy projection which wasforecast to be 76 percent actually ran about 68.7 percent.Total sales and income were down $711,800 from thatforecast.Gross operating profit was $477,300 lower thanthe forecast.Thus testimony and other evidence in therecord reveals that as of October 31, 1982, Respondent'stotal sales, gross operatingprofit,and occupancy de-creased substantiallywhile the average room rate de-clined rather than increased as predicted.The actual sav-ings achieved by a reduction of 2 cents in the wage offerand reduction of one holiday amounts to $12,000 annual-ly,which is the amount achieved by $50,000 insales, i.e.,2 full business operating days.As of June 23, 1982, ac-cording to Respondent's "quantification"of labor costs,the Union's total proposal over a 3-year period wouldhave cost$325,000 more than that which Respondent of-fered at that time,exclusive of insurance benefits,breaks,meal breaks,vacations,sick pay, bereavement pay, juryduty pay, and "changing time."The General Counsel contends that the rate of declineat the end of October was the same rate as that Respond-ent had been experiencing in June and therefore therewas no progression in the decline of sales, gross operat-ing profit and room occupancy.The evidence revealsthat a 30-percent gross operating profit, i.e.,g.o.p.,is theobjective in order to attain a "good year" with respectto a satisfactory return of investment. The progression ofthe monthly g.o.p. in 1982 was as follows:ActualQuarterly1981forecastFebruary2821.8%24.3%22.5%April 3023.228.027.1May 3124.728.626.2June 3025.628.627.1August 3124827.925.2September3024.827.825.0October 3124.928.226.2November3025.028.326.0On May 31, 1982, the annual forecast of the g.o.p.was28.9 percent and remained close to that level throughoutthe year. However, on October 31, the annual forecastwas 28.7 percent whereas the actual g.o.p. did not reachthat level but in fact remained close to the same disap-pointing level as in April. Thus, although the rate ofg.o.p. did not decline precipitously,it continued through-out the year to fall substantially short of what was pre-dicted in May to be the ultimate g.o.p. for the year of1982.To suggest that the economic situation did nottherefore deteriorate or become progressively worse is toignore the fact that Respondent was faced in Octoberwith an economic situationthat clearly failed to live upto projections that had beenmade in Junewhen it hadmade its bestoffer.Thus, on May31, the sales andincome level was $396,000 less thanpredicted for theyear.That figure,literally, in absolute terms, becameprogressivelyworse sothat by October 31,Respondent'stotalsaleswere $711,800 lessthan predicted for the year.Totalsales on October 31, 1982,were slightly in excessof $7 million dollars, over $269,000 less than the sameperiodin 1981.However,there is no single dramatic eco-nomic eventthat occurredbetweenthe Union's offer of23 cents and Respondent's reductionof its offer from 20cents to 18 centsother thana review of the economicexperience of Respondentup through October 1982,which waspromptedby the Union'smost recent offer.Thereafter,the operationof the hotelcontinuedits poorperformancefor the balance of 1982in that sales were$800,000less than predictedin November1981 when Re-spondent made its annual forecastfor 1982. The totalprofitwas $344,315 (beforededuction of capital ex-penses).Respondent,however,was unable to meet itsgoal ofpaying$281,000 on a $1.5 million capital invest-ment loan. Instead, it paid $15,000 which is far short ofthe annual interest.The difference was paid by theownersfromother sources of income.Respondent ana-lyzedmonthlytrade reportsand concluded that therewas an industrywide depression in the hotel businesswhich affectedallhotels in the Memphis area whereinoccupancies weredownand rates were flat or downthrough August,September,October, and November.In terms oftotal final profit since 1975, the ownershad faced an "out of pocket" loss of $913,215. Theowner'sprofits from 1980,1981, and 1982were $472,268;$54,090, and $12,824, respectively.Respondent'syearly g.o.p. declined progressively from29 percentin 1980 to24.6 percentin 1982.Its expensesroseprogressively from $5,804,144 in 1980 to$6,651,913in 1982.Its percentageof occupancydeclined progres-sively from 71.3 percentin 1980 to 68.7 percentin 1982.Respondent's annual forecasts are made in the monthof November at whichtime it estimates and projectsforthcomingbusiness based upon bookings and other fac-tors.The Respondenthad made no forecastsfor 1984 or1985 orlater at thetime ofits reducedwage offer cou-pled with a 5-year contract. Plott testified that as of No-vember 1983 it washis goalto enhance the g.o.p. andbring itback to or near the 30-percent levelas was possi-ble, and thathis motivatingfactor inarriving at a 5-yearwage and benefit offerwas economic.The profit (beforecapital expensededuction) projectedand targeted wasset at $361,300.The profit to the ownerwas targeted at$340,200 which would havebeen second in amount tothe best year of 1980. The 1983 forecastincluded an in-crease ofincome of$425,000 over1982 and an increaseof $275,000in g.o.p.,or 26.5 percent and anoccupancyrate of 70.5 percent.C. The February 1983Wage IncreaseOne ofthe issues litigatedbeforeJudge Robertson waswhetherRespondent violated Section 8(a)(5) and bar-gained in badfaith byunilaterally discontinuing a wage HYATT REGENCYMEMPHISadjustment policy and withholding semiannual wage re-views and wage increases to employees due pursuant tolongevity and merit.The Respondent's prior wage prac-ticeand policy were litigated.The General Counselthere took the position that withholding discretionarywage increases constituted a breach of prior practiceand/or policy.On February 1, 1983, without prior specific notice tothe Union,the Respondent implemented wage increases,i.e.,the firstwage increases in about 19 months. Theraises generally varied from 5 cents to 15 cents. A fewranged from 20 cents to 50 cents per hour.Plott testifiedthat he implemented the raises because of the great lapseof time since the last raises,the acknowledged rising costof living, and the fact that the employees' wage levelswere close to the minimum wage required by law. Plottconcluded that raises were necessary to maintain moraleand to prevent the loss of capable persons to competitoremployers and were in accord with Respondent's pastpolicies.He concluded that since the union had objectedto merit raises each time Respondent asked for approvalto grant merit raises,that after the lapse of extensive ne-gotiations,an impasse had been reached.Therefore hedecided to implement raises based upon individual em-ployee merit for the preceding 19-month period of time.Plott testified that during the 19-month interim an addi-tionalmajor luxury hotel had entered the market. Plotttestified that he had surveyed the market in January andconcluded that wage adjustments were necessary toremain comparable to competitors'wages.The totalamount of the cost of the 1983 merit raise increase wasless than the cost of Respondent's most recent wageoffer made in negotiations.About 34 employees of over200 employees received raises in excess of 18 cents perhour.Only 100 employees received less than an 18-cents-per-hour raise.Respondent'sEmployee Handbook ineffect prior to the Union's Certificationstates:PAY INCREASESWage and salary reviews will be made on a semi-annual basis in May and November, coincidentalwith the semi-annual performance evaluations. Allhourly employees who have completed their proba-tionary period will be considered for a wage in-crease at those times. However, increases are notautomatic,but are dependent upon successful oper-ation of the hotel and the employee's demonstratedmerit and actual job performance.Plott testified without contradiction that he announcedthe raise at a meeting of the employees, where he ex-plained to the employees that the raise was based onmerit and was unrelated to the contract negotiations.D. The Alleged RefusaltoMeet and Bargain January1983-March1983On January 19, Carmichael corresponded with Joneswhere, in a letter, he rebutted assertions made in corre-spondenceby Joneswith respect to failure to meet withtheUnion on earlier occasions.The General Counseldoes not allege that Respondent did in fact fail to meeton earlier occasions and there is no such evidence.299Jones testified that after the January17 letter fromCarmichael he made "several"efforts to communicatewiththe Atlantaofficeof the lawfirm of which Stokesand Carmichael are members but on one occasion he wasput on hold and latertold thatthe attorney was at lunchand on another occasion was told that he was in court.He then left his namewitha receptionist named Barbarabut otherwise left no other message.He testified uncer-tainly that he made one or two other attempts to contactStokes and succeeded on one occasion to awaken Stokesby telephone contact with his hotel room on the WestCoast, and againinNew York.Jones testified that hetold Stokes that he desired to meet in negotiations butStokes referred him to Carmichael who was now thechiefRespondent negotiator,as in fact he had been sinceAugust 1982.Jones did not specify the dates of thesecontacts.His testimony as to exactly what Stokes said isunclear, imprecise and uncertain.He testified: uncertainlywhen asked if he contacted Stokes "a second time" be-tween mid-January and mid-March:"as far as I canrecollect,Idon'tthink I contacted him more. I mayhave.Itried several times to contact Carmichael."Thereuponcounselfor theGeneral Counsel asked: "Iwas referring to Mr.Stokes.The secondtime-?"After a colloquy overRespondent'sobjection, Jonesthereupon recalled a similar "second"conversation on anunspecified datewherein"that same thing"was dis-cussed.Why Jonescalled Stokes again after Stokes hadwithdrawn as chief negotiatorbackinAugust, and hadreferred Jones to Carmichael in a West Coast and/orNew Yorktelephone contact, is unclear. Jones testifiedthat Carmichael did not respond to his calls.Stokes' recollection of his conversation with Jones isfarmore clear,consistent,spontaneous,detailed and cer-tain.I credit Stokeswhereverthere is a conflict.Stokestestifiedthat thepractice of his law firm is to maintain 24hour availability through a message retention and for-warding system;and that he responded to all messagesfrom Jones,and did advise Jones that Carmichael wasthe chief Respondent negotiator and that he should con-tact him. Even Jones conceded that he contacted Stokesat a hotel.Stokes testified that he received a telephonecall at his residencefromUnion President John Raneyon or aboutFebruary5. Jones confirmed that Raney hadtold him that he had made telephone contact with Stokesat his home at that time.Stokeshad provided the Unionwith his residence telephone number at the outset of ne-gotiations.Stokes testified that during theFebruary5 conversa-tion, he reminded Raney that Carmichael was the chiefRespondent negotiator and to contact him if the Union"wants to move in any way." Stokes testified that Raneyresponded that he did not desire to meet "unless [Re-spondent]would agree to a contract." Stokes respondedthat the parties were at "loggerheads"since the rejectionof the recent proposal.Raney professed to Stokes onlylittleknowledgeof the thedetails of negotiations butstated that he wantedto "put thecontract to bed" andthat the AFL-CIOconvention scheduled for the Mem-phis facility for March1983, would be cancelledif therewere no contract as of that date because the Union 300DECISIONS OF THENATIONALLABOR RELATIONS BOARDwould picket the hotel.Stokes testified that between Jan-uary 17 and March 14 he had several telephone conver-sations with union agents wherein he was asked to influ-ence Carmichael to make bargaining concessions andwherein strike threats were made.He testified that hehad two such conversations with Jones,two with Raneyin February and one with Boyd.The conversations withJones were all similar as described above.Additionally,Stokes suggested that Jones send Carmichael a proposaland resolve economic concessions but that Jones replied,"I can'tconcede the economic points" and he repeatedthat the union members were upset with him for reduc-ing the wage demand to 23 cents for nontipped employ-ees.With respect to the Boyd conversation he testifiedwithout contradiction that Boyd asked,"Is there any-thing we can do to get off dead center?" Stokes repliedthat the Respondent's offer had been withdrawn in Janu-ary after it had been"on thetable" for a long time butthat he would"consider anything you want to submit tous."Boyd replied,"Iunderstand,"and terminated theconversation.Raney's vague,uncertain testimony doesnot effectively contradict Stokes.Raney could not denystating that he did not care to negotiate unless Respond-ent would guarantee contractual execution in advance ofresumed negotiation.On February 2, Carmichael forwarded a letter toJoneswherein he acknowledged receipt of telephonemessages to the effect that Jones had telephoned him onthat date. He asserted therein,as he testified at the trial,that he returned the calls but Jones'office telephone wasbusy each time.Carmichael asserted that he had been outof the office to a larger extent and invited Jones to writehim. On February 4, Jones wrote a letter to Carmichaelasserting,as he also testified at trial,that he had beentelephoning Carmichael'soffice "daily"without receiv-ing a reply.He demanded a resumption of negotiationsduring the week of February 7 through 11, at whichBoyd or himself would be available.The next writtencommunication was a letter from Jones to Carmichaeldated March 4, when he asserted that the Union had re-quested meetings"several times" by certified letter anddaily telephone calls.He ended,"Please advise us ofyour intentions on future negotiations."Stokes, in the early February telephone conversation,advised Raney to call Carmichael. Raney testified that hecalledCarmichael but Carmichael was absent and didnot return his call.Towards the end of February, Raneyagain telephoned Stokes, again asked to "put the con-tract to bed," and again threatened a walkout at thescheduled March 19AFL-CIOconvention.Stokes testi-fied that he told Raney that the bargaining positionswere reached after many hours of negotiations andstated,it is difficult for us to move unless you move some-place.So you can send us a proposal if you want to.Mr. Raney responded:"therewill be no contractunless we [Respondent]conceded on the remainingissues."Raney conceded that he had several telephone conversa-tionswith Stokes during this period.Raney did not ef-fectively contradict Stokes. For this and the above statedreason,I credit Stokes.Telephone company billing records reveal that fromFebruary 1 to March 2,the following telephone callswere made to Stokes' law firm from the union office: a1-minute call on February 1, three calls of at most 2 min-utes on February 2, a 1-minute call on March 1, fivecalls of 1 or 2 minutes on March 2. Also there is re-vealed a 15-minute call to Stokes' resident on February4.Carmichael testified that he did not respond to Jones'February 4 letter because his letter of February 2 wascontemporaneous with it and he had been informed byStokes that Raney could telephone him. Carmichael testi-fied that he attempted unsuccessfully to respond to theUnion's calls in February by person-to-person calls.Healso testified that he traveled frequently during that timeperiod and made these attempts from his office and otherlocations such as airports.The General Counsel adducedthe telephone billing records of Respondent for the criti-cal period July 1 through March 1982. He argues thatthey fail to demonstrate that any calls placed to theunion office from the Respondent law firm were"personto person"but rather all calls billed to Respondent'soffice were encoded as station-to-station calls. It is there-fore argued that it is highly unlikely that the unsuccess-ful efforts to call the Union just happened to be the oc-casionswhen Carmichael utilized the person-to-personcallwhich would not be reflected on a telephone bill. Ofcourse these records are not dispositive of Carmichael'stestimony that he made attempts to call the Union fromplaces other than his office. The record is silent as toCarmichael'smethod of billing his calls from out-of-office locations,e.g, credit card.General Counsel's ex-hibit reveals no encoded credit card calls, and he ad-duced no evidence that Carmichael'spast practice hasbeen to utilize credit card,station-to-station calls fromout-of-office locations.With respect to Respondent'snonuse of person-to-person calls as a general practice,the General Counsel adduced no evidence.His documen-tary evidence of past practice is limited to billing recordsfor 13 station-to-station calls to the Union's office billedto the Respondent law firm for the period July 1throughMarch 1982.It is not clear that Respondentmade telephone contact with the Union from and toother locations other than that revealed in the billingrecords adduced into evidence.Thusthe documentaryevidence falls short of conclusively impeaching Carmi-chael,as is argued by counsel for the General Counsel.In cross-examination,Jones testified that between Jan-uary through March 4, he was aware of only one unionrequest to bargain despite his affidavit testimony thatthere had been"numerous"requests to bargain in thattimeperiod.Jones conceded in cross-examination thatbetween February 4 and March 1, the Union made onlyone telephone call to Respondent's law firm office. Therequest to bargain was the letter of February 4 whichpreceded the above-described telephone conversationsengaged in by Stokes.Jones testified that the union officehas several incoming lines and that a message retentionsystem is utilized but he received no messages that Car- HYATT REGENCYMEMPHISmichael had called.The testimony of Stokes as to his ob-servation of incoming calls and frequent overloaded in-coming lines during the numerous times he was at theunion office where negotiations were conducted is noteffectively contradicted.Jones admitted that,as in anysystem based on human performance,there is room forerror and that on occasion messages had been misdirect-ed at the Union's office.E. Events Leading to and Including theMarch 17 StrikeIn early March,according to Stokes,he had anothertelephone conversation with Raney wherein Raney againasked to put the contract to bed,but stated that theUnion could not concede"certain points,"but agreed tomeet on condition a contract would result.Stokes testi-fied that he responded that he could not guarantee con-tractual agreement,that he thought Respondent's offerswere reasonable,that he had explained the economicbases for the offer to the Union's negotiators,that Nego-tiator Boyd understood it, that Jones ought to appreciateit,but that he would be glad to meet with Raney in anyevent.Stokes testified that Raney answered,"Well, Iwon't meet with you, if you don'tguarantee that wehave a contract."Stokes replied"How can you say thatand you don'teven know the issues?"Stokes testifiedthatRaney then said"Well, that's that,"and ended theconversation.Raney did not effectively contradictStokes.I credit Stokes.Carmichael testified, also without effective contradic-tion from Raney, that within a 3-day period prior toMarch 17, he engaged in a telephone conversation withRaney which arose upon Raney's telephone call to hisoffice in Atlanta.Raney told Carmichael that he hadBoyd,Jones, and a Federal mediator, Gene Garritz, inhis office,and that Raney wanted to know,"what wehave got to do to get a contract." Carmichael's offer todiscuss and describe the issues was declined by Raney.Carmichael'soffer to go to Memphis and discuss theissueswith Raney was also rejected.Raney refused tomeet or discuss the issues unless Carmichael would"guarantee"a contract.Raney warned that without suchguarantee the Union would call a strike which would ineffect cancel the scheduled AFL-CIO convention. Raneytestified that such a telephone contact was "possible." Heconceded that he may have stated at one point in such aconversation that he did not know the bargaining issues,and he would not deny that he refused to meet with Car-michaelwhen he could guarantee a contract.IcreditCarmichael.Manager Plott testified that on March 14 or 15 Raneytelephoned him and stated that he wanted to discoverwhy negotiations were at an"impasse" and to apologizefor the status of negotiations.Some discussion ensued asto the relative wage offers.Plott testified further thatRaney proposed an across-the-board 23-cent raise fornontipped employees and 10 cents for tipped employees.According to Plott, Raney stated that he had presentwith him a representative of theAFL-CIO,and that theAFL-CIOconvention was due to start at the MemphisfacilityonMarch 19 and that if no contract werereached he would invoke a strike which would cause the301convention's cancellation.Raney did not effectively con-tradict this testimony.Raney testified that"very possi-bly" he telephoned Plott or someone at some time priorto the strike and offered the 23-cent raise proposal at atime when,unknown to him,Jones had been insisting ona 25-cent raise.I credit Plott.Stokes testified that on March 16 Union Secretary-Treasurer Thornton telephoned Stokes at his residence.According to Stokes,Thornton offered a wage proposalwhich differed from Raney's offer to Plott whereuponThornton hung up when Stokes accused him of igno-rance of the issues.According to Thornton,Stokes orCarmichael telephoned him, he is not sure who, andmade loud and irate comments to himof which he ad-mittedly can remember"very little."Thornton testifiedin generalities to the effect that Stokes spoke loudly andhe,Thornton,tried to say that he thought the partieswere only "two or three items apart on the contract."He testified that Stokes loudly complained of inconsistentwage proposals from the Union,and that because Stokeswas so loud he hung up.Because of Thornton's inabilityto recollect the conversation with any specificity and be-cause of no explicit contradiction of Stokes,IcreditStokes.By letter dated March 14, Carmichael responded tothe March 4 letter from Jones.In that letter he stated, ashe also testified at trial,that he had returned telephonecalls to the Union and had left with the union reception-istmessages that were not answered.He then asserted:As you know, we have been awaiting an offerfrom the Union. We are still awaiting that offer. Wewould be happy to receive an offer from you andgive it our every consideration immediately uponreceipt . . . We are always available to bargain rea-sonably ... .The collective bargaining negotiations betweenHyatt and the union reached an impasse on January12, 1983.We have received no contract offer fromyou since that date. We ask you to forward an offeras soon as possible.On March 15,Jones communicated by letter and tele-gram to Carmichael a response to Carmichael's March14 letter.In that letter he set forth the Union's proposalswith respect to wages, contract duration,holidays, andtimeclocks.Jones now took the position that the Union'swage proposal was a raise of 25 cents per hour for allnontipped employees and 10 cents for tipped employeesbecause it asserted Respondent had unilaterally raised thewages of some employees by 25 cents. As to contract du-ration it demanded a 3-year contract or a 5-year contractwith a wage reopener after the third year.Finally it de-manded one additional paid holiday as well as installationof timeclocks. Jones also rejected Carmichael's claim ofattempted communication and asserted that "we havedocumentedproofwe have called four and five timessome days with no answer for you." On March 16, Car-michael responded by telegram,"We are consideringyour offer,we will contact you immediately upon ourfull consideration." 302DECISIONSOF THE NATIONALLABOR RELATIONS BOARDOn March 17, Stokes telegraphed Thornton whereinhe referred to their March 16 telephone conversation. Hestated,inter alia:Iam still awaiting a complete contract proposalfrom the Teamsters which intelligently reflects theissues that have been thoroughly negotiated sinceJanuary 1982.It appears we are still at impasse, and we rejectwhat you have told me your current proposal is-namely 25 cents per hour and all items in your tele-gram of March 15, 1983.When you are ready to make an offer which re-flects a unified position. . .please contact me.The strike commenced on Thursday, March 17, 1983.Jones testified that the preceding Saturday,i.e.,March12, he and Boyd conducteda meetingof between 45 to60 employees whereat he told the employees that theUnion was unsuccessful in trying to get the Respondentto the bargaining table.He testified that the reactionfrom the group was, "When do we strike?" and he an-swered that he was still hopeful of contract executionand that they would be notified. He testifiedto a similarsmaller meeting of 15 employees on Sunday,March 13.Raney testified that he made the decision to strike, buthe could not recall the date upon which he made thatdecision.He testified that he decided to call a strike be-cause, "they completely refused to sit back down, evenwith me offering to get involved in the negotiations."There is no evidence of any strike vote taken by employ-ees other than that which was taken the preceding Junein 1982.Jones' testimony as to the weekend meetings ofMarch 12 and 13,1983, is too generalized to support anyconclusions as to the specific interaction between theunion negotiators and employees as to the purpose of thestrike.In cross-examination,Jones denied that the pur-pose of the strike was employee dissatisfaction with Re-spondent's economic proposals.In anaffidavit of March28, 1983, he testified that the strike vote was taken sever-almonths earlier but at a prestrike meeting the employ-ees were "updated as to the employer's cutting its offerfrom .20 to .18 plus the loss of one holiday" and were"upset with what the company had offered before thesecuts, so there was little doubt that there would be astrike when these cuts were proposed."Some of Respondent's employees engaged in a strikeand picketing commencing on March17,1983.Thepicket signs bore the legends, "Teamsters Local 667 OnStrikeAgainst Hyatt Regency.No contract,"and "NoDisputeWith Anyone Else."On March 15, Thornton forwarded a letter to the Fed-eralMediation and Conciliation Service wherein he gavenotice of intent to strike because, "we are unable toreach a contract or tentative agreement with the Compa-ny.Several employees testified that the purpose of thestrike as stated by Jones was in protest of a failure toobtain a contract and a failure of Respondent to offer ac-ceptable economic proposals. Some employees testifiedthat Jones stated that the purpose of the strike was Re-spondent's bad-faith bargaining and refusal to meet in ne-gotiations.Respondent adduced evidence of various incidents ofpicket line misconduct,including blocking of entrances,one instance of a parking lot firebombing and various in-dividual threats.The strikehas never ended,and therehas been no unconditional offer to return to work otherthan as part of settlement efforts that aborted.There isno issue herein as to the discharge of any strikers be-cause of picket line misconduct.The alleged picket linemisconduct is only relevant to Respondent's defense thatsuch condition is so egregious as to preclude a bargain-ing Order under the Board's rationale inLaura Modes,144NLRB 1592 (1963), andAllouDistributors,201NLRB 47 (1973).Discussion of this alleged misconductwill therefore be deferred to an analysis of whether ornot the Unionisentitled to a bargainingOrder in thefirstinstance.F. Post-Walkout NegotiationsOn or about March 20, Raney received a telephonecall from a Methodist minister whose church organiza-tion had scheduled its convention to be held at the Re-spondent's Memphis hotel.Pursuant to the minister's sug-gestion to resume negotiations, Raney telephoned Stokesat his Atlanta home.Stokes testified that he had also re-ceived a telephone call from that Methodist ministerwherein the prospect of a cancelled convention wasraised,and the status of negotiations were discussed. Inconsequence of the minister's intervention,the partiesagreed to meet again.Attempts to remove the picketsaborted because of Plott's refusal to reinstate those strik-ers who had been replaced. However, no offer to returnto work was made.The next negotiation session occurred on March 22. Inattendance were Stokes, Plott, Raney, Jones, Boyd, andaFederalmediator.Some quibbling occurred uponRaney's refusal to address Stokes pursuant to his requestas "Arch"rather than"Art." Alleged union picket lineviolencewas also discussed.The most certain and de-tailed recollection of that meeting was that of Stokeswhom I credit.Stokes asserted to Boyd that if the Unionmade a proposal in accord with Respondent's economicposition there would be a contract. Before Boyd couldrespond, Jones stated:"There's no way.There's no way.Theygot mad at me for going down to 23 cents."Stokesasked,"So, you are at 23 cents instead of 25 cents?"After a silence,the Union agreed to 23 cents as the wagedemand for nontipped employees.Stokes reminded themthat the Respondent's offer had been"on the table" for along time and that the strike by then had caused the Re-spondent to lose business.8Therefore, Stokes concluded,the Respondent remained adamant on its economic posi-tion and he observed,"it appears that you're not budgingfrom your position on the economics."The Union thenpresented Respondent with a complete contract propos-al, including a wage demand of 23 cents for nontippedemployees. The meeting adjourned.8 A loss of $200,000 in rates occurred in March as a result of cancella-tions.Totaloccupancy declined 9 percent in March HYATT REGENCYMEMPHISOn March 29,Stokes forwarded a letter to Boydwherein he stated that a review of the Union'sMarch 22written proposal reflected,"no movement from the ne-gotiations in late 1982,whichculminated in an impassearound the middle of January,1983." Stokes offered tomeet again when and if the Union was "prepared tomake a proposal which will remove us from impasse."Stokes asserted therein that from February 1982 to Janu-ary 1983 Respondent had made substantial concessions innine contract proposals in areas of language and econom-ics, but that the last proposal had been withdrawn uponthe impasse reached in January 1983.Stokes concludedby inviting the Union to contact him when it was pre-pared to "negotiate in good faith."Boyd responded to Stokes by letter dated April 6.Boyd insisted that the March 22 proposal was "definitelydifferent"from its prior proposals.Boyd asserted thatthe Union was willing to meet"anytime"upon contactfrom Respondent.On April 15, Boyd wrote to Stokesand asserted that the Union had not received yet anycounterproposal to its March 22 proposal despite severalrequests.Jones stated that union negotiators would beavailable to negotiate"either across the table, by mail, orby phone."He then solicited Stokes' "position in thismatter."By letter dated April 18, Carmichael responded toBoyd's letter of April 6. He asserted that Respondentwas awaiting a union offer "responsive to the issues" andwhich"reflects significant movement"so as to "removethe negotiations from impasse."He asserted that untilsuch time,negotiations would be a "waste" of "time andmoney" for both parties.On April 26, Jones wrote to Carmichael and assertedthat the Union's March 22 proposal contained several un-specified"movements."He observed that the Union hadnot received a counterproposal but was "still available tonegotiate" "across the board,by mail, or by phone." OnApril 27, Boyd wrote to Carmichael in response to Car-michael'sApril 18 letter.He accused Stokes and Carmi-chael of failing to negotiate and failing to make a coun-teroffer to the Union's position by demanding an 8-centraise for tipped employees in the first year of contractand 5 cents as offered by Respondent for the next 2years with a 1986 wage reopener.This,he noted, woulddrop the Union'swage demand for tipped employeesfrom the "original"10-cent raise.He asserted that thisconstituted a "significant"movement,and he requested adate to meet.On May 9, Carmichael responded to the April 25 and26 letters of Jones and Boyd.He stated therein that sincetheUnion had not made a demand"consistentwithHyatt's offer of November 24," that therefore the partieswere still at impasse.He asserted that the Union had notmade an offer constituting sufficient significance to breakthe impasse.On May 16, Jones wrote to Carmichael.In that letterhe challenged Carmichael's assertions of nonmovementby the Union but went on to state,"We will again, with-out a proposal from you, modify our offer of March 22,1983."He went on to point out that the Union hadmoved on the tipped employees'wage increase demand,noted above,and repeated that movement.He asserted303that the Union had made "numerous other" unspecifiedchanges embodied in the March 22 proposal,to which ithad received no counteroffers.He accused Respondentof being"regressive"and stated:"We need some signifi-cant movements on your part so that we can get thismatter settled."Jones stated that he was available to"discuss the issues"and willing to meet when Respond-ent was ready to negotiate in good faith.Carmichael re-sponded by letter dated May 31 wherein he incorporatedby reference the position stated in his earlier correspond-ence and again asked for a proposal that would move theparties from impasse.On June 6,Jones responded byletter that the Union had made several proposals andseveral changes but was still awaiting a counterproposal.Carmichael responded in kind by letter dated June 20.On July 6, Jones wrote to Carmichael and denied the ex-istence of impasse,asserted that the Union had made sig-nificant concessions,and accused Respondent of bad-faith regressive bargaining.On July 15,Carmichael, byletter to Jones, reiterated his above-described position.On July 21, Jones wrote to Carmichael.In that letterhe repeated the April 27 offer to modify the March 22wage demand regarding tipped employees.He assertedthat such movement was significant.On July 22, byletter, Jones offered to "move on something else." He of-fered to accept Respondent's last wage proposal with areopener in the fourth and fifth years, but demandedstatus quo on holidays as prior to negotiations. He assert-ed, "it will be very hard to get this ratified, but I will doeverything possible to get this ratified."He solicited a re-sponse.By letter of July 29, Carmichael responded to the July21 and 22 correspondence by stating that such corre-spondence"confirmed the impasse in negotiations whichexisted since January 12, 1983."He asserted that the Re-spondent'sproposal in "early 1983" had been its finalproposal but that the Union continued"to fail to realizethat we have been at impasse for many months."He in-vited the Union to reconsider its proposal in light of Re-spondent's final offer.The trialin this case commenced on August 8. Duringthe course of the trial,in an effort to settle the case, theparties resumed negotiations.The General Counsel con-tends and alleges that Respondent persisted in surfacebargaining thereafter and adduced evidence of that bar-gaining.The firstsuch negotiation session occurred onAugust 9, 1983, between Jones,Carmichael,and Stokes.A brief discussion touched upon the issues of holidays,timeclocks,insurance, the statusof the 31remainingstrikers,and a wage reopener proviso.Jones testified,without contradiction,as to this meeting.The Union de-manded that Respondent maintain the same number ofholidays as existed prior to its certification. Stokes statedthat "he didn't feel like he could give it,due to the costand so forth,"but stated he would consult Plott on thisissue.As totimeclocks, the parties repeated the same ar-guments that had been advanced in prior negotiations.Jones asked that insurance benefits consist of no less ben-efits than those"presently in effect."Jones testified:The answerwas similarto the others, that theywould pay the majority of the provisions for the 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbenefits and to clear up the air, the "majority" doesmean it could be 51 percent or more. They did nothold on any specific figure.Jones then asked for reinstatement"for all strikers." Thiswas rejected on the grounds that the strikers had en-gaged in picket line misconduct.Jones offered to excludethose strikers"who are indicted or proven guilty ofpicket line violence."Stokes said he would have to "runitby"Plott.Jones then asked for a raise reopener afterthe third year of the contract.Stokes insisted on a 5-yearcontract.Therewas no agreement.On August 10, Jones, Stokes, and Carmichael metagain.Jones offered to accept the Respondent'sninthproposal,subject to employee ratification.He also de-manded the maintenance of insurance at their presentlevels, and that "all employees on strike will be returnedwith full seniority and rights provided for under the con-tract," and he demanded a wage reopener after the thirdyear of the contract. The same arguments,as hithertoraised,were advanced and discussed again.With respectto reinstatement of strikers,Jones said that he would notseek reinstatement of strikers who were "prosecuted orproven guilty." Stokes then proceeded to name specificindividuals whom he alleged were guilty of misconduct,e.g.,firebombing,pistol brandishing,etc. Jones pointedout that some of the original strikers had subsequentlyresigned their employment at Respondent.Jones then re-duced his demand to reinstatement of 24 strikers subjectto later proof of individual misconduct culpability. Re-spondent conceded that in this negotiation it took the po-sition that it would not reinstate any of the remainingstrikers on that basis (Tr. 946-947 and 955). Jones ex-plained that the Union refused to execute a contract,.with no stipulation,no protection"for the remainingstrikers.It appears from correspondence that another meetingtook place on August 11, but there is no testimony as towhat occurred.On August 30, Carmichael submitted toJones by letter Respondent's tenth contract and wageproposal.In that letter he stated:"We cannot,at thispoint, agree with your proposal to reinstate the strikingemployees,most of whom have engaged in misconductof some sort."On themorning ofthe October18 sessionof this trial,the parties again metprivately.Included inthat meeting were Jones, Boyd,Raney, Stokes, and Car-michael.The Union accepted that proposal on conditionthat 24 of the 31 remaining strikers be reinstated subjectto confirmation of picket line misconduct.The Respond-ent refused to reinstate any of the strikers.Because of that refusal the Union did not agree to thetenth proposal.Had there been agreement on striker re-instatement, the Union would have conceded the time-clockissue, the Respondent wage proposal,i.e, its previ-ously stated"finaloffer," the managerial discretion tograntmeritwage increases and virtually all other re-maining substantive issues.The 10Respondent proposal,which essentially repeated the ninth,included a minorlanguage change as to the merit raise proviso.It addedlanguage to the insurance section clarifying that "majori-ty" means more than 50 percent,and an employee ratifi-cation clause. The wage schedule for employees encom-withdrawnat trialpassed the Februarymerit raiseswithin those raisescalled for in the first year of the contract. Although thepartiesmet thereafter, strikerreinstatementproved to bethe obstacle to final contractualagreements.G. Alleged Conduct Violative of Section 8(a)(1)The conduct alleged to be violative of Section 8(a)(1)of the Act pertains to the period of March 12 through 15prior to the employee strike.Three alleged agents of Re-spondent are involved,i.e., admitted Supervisor AnthonyPologruto,the executive chef;JudyDial, alleged super-visor of cashiers;and Richard Bell, assistant sous chef.The supervisory status of Dial and Bell is in dispute.91.Status of Richard BellThe General Counsel adduced sketchy, generalized,conclusionary testimony with respect to the duties of As-sistant SousChefBell to the effect that he has instructedkitchen employees as to the proper preparation of foodand has stated to some employees what job function theyshould perform, e.g., check the food bar or clean the re-frigerator.There is also testimony that Pologruto toldemployees to follow his directions.The uncontradictedevidence in the record reveals that Bell performs manualwork tasks in the kitchen throughout the entire day, e.g.,cooking and food preparation.The testimony of GeneralCounsel's witnesses reveals that the work of kitchen em-ployees is routine and highly repetitive.The work sched-ule is prepared by Pologruto.Employees are familiarwith their functions and do not need close supervision.On one occasion Bell told an employee who initially re-fused to "cut up fruit," as instructed by Bell,that hecould "write up" the employee. She testified, however,that she had no idea what that meant.There is no evi-dence that Bell has the authority to hire, fire,reward, orpunish employeesor to effectivelyrecommend suchaction upon application of his independent judgment anddiscretion and without independent investigation by Po-logruto, or thatBell canotherwise affect the employ-ment status of an employee.The evidence of his author-ity to assignworkis at best ambiguous and vague. It hasnot been proven by the General Counsel by way of pro-bative, competent evidence that Bell had the authority toapply independent judgment and discretion to the assign-mentof jobfunctions,and that he was not merely con-veying routine instructions as to repetitive work thatarises from his superior experience and skill in processingfood in the kitchen.I conclude that the evidence is insuf-ficient to sustain a finding that Bell was a supervisorwithin the meaning of the Act at the time that he alleg-edly made coercive remarks to employees. It is thereforeunnecessary to evaluate the nature of these remarks.2.Status and conduct of Judy DialAt the time of the events herein, Dial occupied the po-sitionoffoodand beverage cashier supervisor underwhom eight persons were employed.She testified thatprior to March 1983 she was subordinate to Respondent9 The allegationrelating toPologruto in par 7(a) of the complaint was HYATT REGENCYMEMPHISfiscal officerJames Barnish.Underhis supervision, shewas vestedwiththe independentauthority to hire and ef-fectivelyrecommendfiring ofemployees.She testifiedthat Barnish was replacedby Brad Corsonbeginning inMarch andthat he rescinded her discretionin hiring andfiring,and scrutinized and independently evaluated herrecommendations.Under Corson she testified that her re-sponsibility of hiring and firing was reducedto that ofmaking suggestionswhich hadlittle impact.She testifiedthat her authorityto disciplineemployeesremained un-changed and that she exercised it on an exclusive basis.Her duties consisted of being responsiblefor theprepara-tionof employee workschedules,for the payroll prepa-ration,and for arrangingof relief breaks for employees.Her performanceof actual cashierduties was limited toonly 1 day a week. CashierMargaretChambers testifiedcredibly andwithout contradictionthatDial also exer-cised the authorityto grant time off, issue disciplinarywarnings and written commendations,to issue writtenworkevaluations,and to conductemployee workevalua-tion interviews.ClearlyDial possessedsufficientsupervi-sory indicia to constitute her statusas supervisory withinthe Act'smeaning.Evidence of Dial'sallegedcoerciveconduct is limitedto thetestimony of one employee,Chambers,and in-volves a single incidentwhich purportedly occurredwithin the week prior to the March 17 strike. Chamberstestified thatDial camedown to "Room Service," pre-sumablyher workstation,and askedfor Chambers' ad-dress and telephone number and indicatedto her that astrike appearedto be probable and that safe transportwould be provided to employees who desiredto cross apicket line.Chambers thenaskedDialwhether therumors shehad heardwere true,i.e., strikerswould loseseniorityand other benefits; and thatDial answered thatitwas apossibilityand that itcould happen. Upon an ex-haustionof recollection,and someleading by counsel forthe General Counsel, she added that Dial also told herthat therewas apossibility that she couldlose her senior-ity and benefitsand "comebackas ... a newemploy-ee." Pursuant to leading questionsphrased to elicit "yes"or "no" answers,Dial categoricallydenied stating suchpossibility to Chambers. She testified that she did speakto Chambers on the day before the strike and read "ver-batim froma paperthat they [her supervisors] gave us."She repeated this testimony,i.e.,she "readher thatspeech."In her testimony she had littlerecollection ofthe contentof that speech whichcontained"four or fivedifferentpoints."She testified that she subsequentlysearchedfor that speech butcould notfindit.In cross-examination,she testifiedthat the speechwas not a papergiven toher but ratherwas somethingshe wrote downat a meeting.In viewof Dial's lack of recollection ofwhatshe actuallytold Chambers,her inconsistency as towhatshe readto Chambers,and inview of Chambers'somewhat greatercertaintyand detail in testimony, Icredit Chambers.3.Alleged conduct of the executive chefSeveral employees testified as to alleged coercive re-marks made by Executive Chef Pologruto to a group ofkitchen employees at an impromptu meeting conducted305by him in his office a few days before the strike. Theytestified that Pologruto alluded to the prospect of an im-minent strike.Theytestified that he told them that strik-ers "would"or "could"be replaced,and that in theevent they were reinstated it would be as new employeesand that they "would"or "could"lose their accumulatedseniority and pension benefits.Uponbeing asked, he as-sured them that they would be given good recommenda-tions in the future event that strikers sought jobs at otheremployers.Present at the meeting with Pologruto was Sous ChefRubin Chriswell.He was called as a Respondent witnessbut was not questioned as to this incident.Pursuant to aseries of leading questions phrased to elicit a simple re-sponse of"yes" or "no," Pologruto categorically deniedmaking these statements attributed to him by GeneralCounsel's witnesses.He did not testify as to what he didsay to them. In the absence of corroborated,detailed,convincing,certain,spontaneous testimony by Pologruto,Icredit the testimony of General Counsel'switnesseswho were generally mutually corroborated and whowere somewhat detailed and certain in demeanor, andvividin recollection.4.Thedischargeof ChristopherWisemanThe complaint alleges that Respondent discharged em-ployeeChristopherWiseman on or aboutOctober 15,1982, becauseof hisunion activities and becauseof otherconcerted activities protectedby the Act for thepurposeof discouraging union or protected activitiesby employ-ees.More precisely,the General Counsel argues that Wi-seman was discharged because he, as an alleged knownunion supporter,had only a month earlier refused tocomply with Respondent's requestof himthat he testifyon behalf ofits defense in the prior unfair labor practiceproceeding held during the weeks of September 20 andOctober 25,1982, regarding the issue of whether Re-spondent had discriminatorily effectuated certain workrules involving timesheets in consequenceof theUnion'scertification as bargaining agent.The GeneralCounselargues that Wiseman's refusal to testify on behalf of Re-spondent constituted a refusal"to take action against theUnion" whichamounts to"taking action insupport ofthe Union"and therefore is "activityprotected by theAct." Respondent contends that it was unaware of Wise-man's prounion sympathies,that numerous other wit-nesses testified at the prior unfair labor practice trialwith respect to the issue of timesheets,thatmany otheremployees refused to testify on its behalf on that issuewithimpunity,and that there was nothing special orurgent about Wiseman's prospective testimony. Respond-ent contends that Wiseman was discharged"for valid jobrelated reasons, including falsification of his time sheets;poor and incompetent performance in his position; andfailing to appear for scheduledworkon two or threeconsecutive days."Wiseman was hired in September 1980 and com-menced work as a kitchen employee under the supervi-sion of ExecutiveChefPologruto and SousChef Cris-well. On January25, 1982,he became cafeteria manager 306DECISIONS OF THENATIONALLABOR RELATIONS BOARDuntil several months before his discharge when he wastransferred to the job of baker's helper.During the 1981 union organizing campaign he execut-ed a union authorization card,wore a union belt buckleand fixed a union bumper sticker on his car for an undis-closed period of time.There is no evidence as to the cir-cumstances in which this conduct occurred and thereforeno basis to warrant an inference that Respondent wasaware of it.Wiseman testified,without contradiction,that on anunspecified date prior to the election he and coworkerSheila Porter were called into Criswell'sofficewheretheywerebothasked how each"felt about the Union."He responded that it was not any of Criswell's business.He was asked nothing further.He did not indicate howPorter responded,if at all,nor did he relate any furthercontext of this encounter.This is the totality of evidenceof Respondent's exposure to Wiseman's union sympathiesand/or activities.In cross-examination,Wiseman conced-ed that he "never told anyone what[he] thought oneway or the other about the Union."Thus there is nobasis upon which to premise an inference that in October1982,Respondent regarded Wiseman as either a unionactivist or a union sympathizer.There is no evidence noreven argument advancedby theGeneral Counsel as towhy Respondent particularly desired the testimony of aprounion activist/sympathizer or why it desired orneeded the particular testimony of Wiseman,other thanWiseman's own testimony.Wiseman testified that "a month or so" prior to hisdischarge,he was interviewedby AttorneyCarmichaelin the presence of Personnel Director Taggert in one ofthe secretary's offices upstairs from the kitchen.Wisemantestified that Carmichael said he wanted him to testify onbehalf of the hotel in the unfair labor practice trial to theeffect that employment conditions did not change fol-lowing the Union's certification,but he answered that hedid not "know enough about it" to go down and testify.Wiseman testified that Carmichael then told him that he"didn't need to know anything about it."He testified,"all he wanted to do was for me to make a statement tosay nothing had changed."In cross-examination, uponpersistent questioning,and after a display of palpablenervousness,flustering,hesitation,and reluctance,Wise-man first reiterated that Carmichael told him that he didnot need to know the facts to testify, but he then sheep-ishly retracted that testimony and admitted that Carmi-chael did not tell him that he did not need to know thefacts.Wiseman further testified that in the interview thatTaggert told him that Respondent was "in trouble andthey needed some help from some of the other employ-ees that nothing had changed since the Union came in"-and that Carmichael told him to think about it and tocall him the next day. Wiseman gave no further responseas to whether he would be willing to testify.Wiseman testified that the next day, while at work inthe kitchen,Carmichael telephoned him and asked whathis decision was with respect to testifying and he re-sponded that he "didn't think [he] wanted to go downthere and testify."At that point, according to Wiseman,Taggert's voice was heard on the telephone.She asked ifhe would testify and he said"no." According to Wise-man she stated that he "could lose[his] job if[he] didn't[testify]."He further testified that he said he did "notknow enough about it . . . to testify,"and Taggart thensimply said"okay" and hung up.On cross-examination,again with the hesitancy and uncertainty that marked hisentire testimony particularly in critical areas, when asked"precisely"what it was that Taggert told him, he an-swered:"Look.If you don'tgo down and testify youcould lose your job"-Wiseman paused,thought forsome moments, shifted uneasily and added:"-you couldpossibly lose your job."He testified that she said nothingfurther.Wiseman testified that neither Carmichael norTaggert explained the significance of his particular testi-mony.Carmichael testified that he prepared the Respondent'sdefense in the prior case and with respect to the issue oftimesheets he interviewed more than 100 employees asprospectivewitnesses,and, according to his unchal-lenged testimony,between 35 to 40 employees testifiedpursuant to subpoena on behalf of the Respondent on thesame issue,and 20 or more employees had refused to tes-tify.He testified that Taggert was present at these inter-views when she happened to be nearby.Taggert testifiedthat she was actually present at the interviews of about60 or more employees.Carmichael testified that he inter-viewed Wiseman in the same routine manner as all po-tentialemployee witnesses, that it was in a personalinterview,that on this occasion Taggert was present,that he asked Wiseman about the underlying facts andwhether he was willing to testify and that upon express-ing hesitancy to get involved,Carmichael told him:"Fine, no problem.We've got plenty of people who aregoing to testify on that issue."Carmichael testified,withoutcontroversion,thatamong those who refused to testify was Rod Gray whosubsequently engaged in the strike,and Erma Bradleyand several other kitchen employees. Carmichael, ofcourse, was aware that all he needed to compel testimo-ny was to have a witness subpoenaed,as he had donewith otherwitnesses.Taggert corroborated Carmichael. She further testifiedthatCarmichael explained to Wiseman that he wantednothingmore than the true facts from Wiseman. Shedenied uttering the threat of job loss.Taggert recalledthat in her presence Rod Gray and Essie Butler refusedto testify.With some uncertainty, she thought that AnnieBates and"possibly" Liz Fuzzwere also among thoseemployees. She and Plott testified without controversion,that no retaliation was taken against any of the other em-ployees who refused to testify.Four employees were called by Respondent to testifythat they had been interviewed and had refused to testifywithout impunity-Annie Bates, Liz Fuzz, William Sea,Jr.,and Fentress Small. They all corroborated Carmi-chael as to the format of the interview. None of the fourexplicitly placed Taggert at the interview.Fuzz and Seatestified that Taggert did not speak to them about testify-ing, butthey didnot indicate that she was absent fromthe interview room.Bates testified that only Carmichael HYATTREGENCY MEMPHISwas present.Small was not asked whether anyone elsewas present.The GeneralCounsel's assertion in itsbriefthatWise-man was distinguishable fromthe otheremployees whorefused totestify by virtue of the factthat he was theonly one to do so in the presenceof Taggertis thus un-supportedby recordevidence.The only evidence on thispoint is Taggert'svirtually uncontroverted testimony.Withrespect to Bates and Fuzz, her testimony did notcategorically place them at interviews where she waspresent and therefore I cannotwhollydiscredit her inareas of noncontroversion.Furthermore,there is no record evidence to supportthe General Counsel's assertion that Wiseman was distin-guishable because of his union activities,which we haveseen were minimal and remote in time.Thereisno evi-dence to establish that Wiseman was any more prounionat the time of the testimonial solicitation than the otherpotentialwitnesses.ThusRespondent's testimonial evi-dence that Wiseman was only one face ina crowd of po-tentialwitnesses interviewed by it, and indistinguishablefrom any other witnesses who refusedto testify,standsuncontroverted except for Wiseman's testimony concern-ing the Taggert telephone threat.AccordingtoCarmi-chael,there had been only one person-to-person priorinterview with Wiseman,atwhich no threats were made.As between Wiseman and Carmichael,the latter is farmore credible.Wiseman was contradictory in part, in-consistent in part, evasive,hesitant,and uncertain in de-meanor and often in need of leading questions.CreditingCarmichael,therewas no followup telephonecall.Ac-cordingly,Taggert's denial of a threat uttered bythe fol-lowup telephone call must be credited.Wiseman was asked by counsel for General Counselwhetherprior toOctober 1982he had received "anycommunications,any sort of discipline"for his work, andhe answered,"None thatI know of."Wiseman testifiedfurther that"a couple of days" afterthe testimonial solicitation and alleged threat,he enteredPologruto'sofficewhere on the desk he saw a letter ad-dressed to him and which he picked up and started toread when he was interrupted by the entrance of em-ployee Robert Bell. According to Wiseman,the lettercriticized his work performance with respect to the prep-aration of desserts and statedthatRespondent wanted toreduce his pay and demanded an improvedwork per-formance.Thatletterwas never subsequently receivedby Wiseman and neither it nor a copy of it was to befound in Wiseman's personnelfilewhichwas producedpursuant to a subpoena served upon Respondent. Wise-man testified that he replaced the letter in Pologruto'sdesk.He testified:Iwas called into the Chef's office about three orfour days later, and he told me that he was going tohave to let me go. . . .He told me he was going toletme go and we talked about camping, and hetalked about he was getting ready to take his vaca-tion and he was going on vacation.Upon further examination he repeated his testimony.Upon a third go-around by counsel for the General307Counsel, he then changed his testimony to the effect thatduring the conversation subsequent to reading the unde-livered letter Pologruto told him that he was to be puton probation for 30 days. Wiseman asked why and Polo-gruto answered that he was being put on probation "be-cause of the letter," i.e., presumably the letter Wisemanhad not even received. The mystery of the undeliveredletter was never resolved.Wiseman testified that "a day or so later" after beingput on probation he was summoned to the office by Po-logruto and told that he was being terminated because ofthe dissatisfaction of Plott and Taggert with his workperformance. He then testified that he then engaged inthe pleasant chit-chat about the chef's camping trip andthen "shook hands" and he departed. He testified thatbetween probation and termination he had received nocomplaints about his work.In cross-examination, he testified that on October 23,Pologruto interviewed him. He estimated that event tohave followed the discovery of the undelivered letter by"a couple of weeks or three or four days" and finally by"a couple of days." He testified that he saw and read amemorandum addressed to him that Pologruto had onhis desk on October 23 but, like the earlier letter, whichwas different in form and content, was not presented tohim. The October 23 memorandum was adduced intoevidence. It recited disappointment with Wiseman's per-formance as cafeteria manager and alluded to the transferto the bake shopas aneffort to rehabilitate him but thathis performance was a continued disappointment, and hewas put on probation for 30 days after which consulta-tionwith Plott and Taggert would determine his futureretention.The October 23 memorandum contained aseries of complaints of the quality of his preparation ofdesserts and Sunday brunch. His goals were set at im-provedpunctuality, improved dessert, and Sundaybrunch preparation, increased productivity, better orga-nized work habits, and improved attitude toward fellowemployees.Wiseman testified that he was verbally criticized byPologruto at that meeting as to his work quality and toldthat Respondent would like to cut his wages. He testifiedthat Pologruto referred to past criticism of the dessertbar.When questioned in cross-examination as to pastcriticism of the dessert bar, oblivious to his direct exami-nation testimony of the absence of past criticism, he testi-fied that he could not recall the date when Pologrutohad been previously dissatisfied "because he always saidthings like that" to Wiseman and other employees. Headmitted that at least a "couple of times" in the past Po-logruto explicitly criticized his preparation of the des-serts.On redirect examination, he could not estimate thenumber of discussions he had with Pologruto wherein hisdessertwork was criticized because Pologruto "wouldalways have something to say about different things." Hegave examples and when asked again how often thesecriticisms occurred, he answered "everyday." He quali-fied the testimony subsequently by asserting that Polo-gruto criticized everyone else in the kitchen on a dailybasis.No specificity, details, context, or other foundationwas given to his testimony concerning the daily criticism 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the other employees.He testified that Pologruto wasverydemandingwith respect to the quality of the foodpreparation.Although Wiseman was uncertain of the month of hisdischarge,he conceded that his last day of work couldhave been November 7. He testified that he did work onthe date of his discharge.At one point he testified thedate was "the 14th." He had no recollection of whetherhe worked Monday, November 8, through Thursday,November 11. After a colloquy betweencounsel as towhether by the "14th"Wiseman meant"November 14,"he testified that he meant "October 14," as suggested bycounsel for General Counsel.When presented with atimesheet dated November 7 bearing his name, he testi-fied that it was not his signature,but that he did not "re-member" whether he worked that day. He identified thewriting as that of Pologruto.Timesheets,he testified, arenormally signed by the employee when he enters onduty.He denied that he missed 2 straight days of workprior to his discharge.On cross-examination,Wiseman testified,contrary tohis direct examination, that Pologruto did not state anyreason for his discharge.The followingexchange oc-curred:Q. [By Mr.Carmichael]He didn'tgive you areason at all; he just called you in and you all justpassed the time of day and he said he was lettingyou go?A. Thatwas it.He was theChef.He was incharge of me. He hired me.Q. And hedidn'tgive you any reason?A. No reason whatsoever.Upon further questioning pointing out the improbabilityof such conduct, he again changed his testimony to statethat Pologruto gave as the reason for the discharge themysterious letter described above and said"that theywere unhappy with my work and thatwas it."Wiseman denied that he falsified timesheets during theweek prior to his discharge, but he admitted that he infact had falsified his departure time to read 30 minutesmore work than actually performed.With great uncer-tainty he placed that event "maybe six or seven monthsor longer"prior to his discharge.He testified that thechef told him at the time that his conduct was improper.This is contrary to his previous testimony that he wasnot given at least a verbal disciplinary communicationprior to the solicitation of his testimony.When asked in redirect examination whether he wasabsent for 4 days prior to his discharge,he answered, "Idon't remember."He asserted,however, that he hadnever been absent without prior notification.In rebuttal,he testified that he never worked less than 5 days aweek. He changed his testimony by then testifying thathe did work 4 days a week and, also, only on infrequentoccasion less than that.In cross-examination,Wiseman conceded that falsifica-tion of timesheets,failureto report to work withoutprior notice and improper performance of work dutieswere offenses that warranted discharge.Pologruto testified that he dischargedWiseman for anumber of reasons-principally falsification of timesheets,a failureto report for dutywithout notification and along history of poor work performance.He describedWiseman's inadequacies as a cafeteria manager and thesubsequent transfer to the baker's helper job. He testifiedthat there his work deteriorated despite Pologruto's pre-cise instructions as to the proper preparation of desserts,etc.Pologruto,Plott, and Criswell all testified as to thepoor quality of the desserts,which elicited customercomplaints.Pologruto admitted that, although he oftenverbally criticizedWiseman,he never in haec verbsthreatened to discharge him because of his work per-formance.Pologruto testified that when he criticized Wi-seman when he was a cafeteria manager, he did notphrase it as a "warning or anything,"but he had talkedtoWiseman daily about his failure in that area and toldhim that it was his decision to place him in the kitchenas a baker'shelper,where his performance might im-prove. There is no other evidence in the record for thereason for Wiseman's transfer from cafeteria manager tobaker's helper several months prior to his dischargeother than the testimony concerning Wiseman's poorwork.Pologruto testified thatWiseman's use of abusive lan-guage to fellow workers was a contributory factor in thedischarge motivation.However, he and director of pur-chasing Thelma Hubbard,were inconsistent,uncertain,and confused as to when such an incident occurred. Re-spondent's personnelfile forWiseman reveals a discipli-nary communication addressed to Wiseman,dated No-vember 10,1981, which issued a 1-day suspension for theuse of abusive language to a supervisor.Thatdocumentbears the apparent signature of Wiseman entered in ac-knowledgment of receipt,and is not challenged by theGeneral Counsel as authentic.Pologruto testified that on November 7 Wiseman falsi-fied his timesheet.He testified that upon searching forWiseman an employee informed him that Wiseman hadleft early and that he then discovered that Wiseman hadentered a false departure time, thus claiming 30 minutesmore time than earned. Pologruto testified he thereforehad to correct the entry and that he wrote in Wiseman'sname at the correct time, i.e., 2:30p.m., not 3 p.m. Inas-much as Wiseman's testimony as to dates and sequencesof events is so unreliable,Imust credit Pologruto thatthe falsification of the timesheet occurred on the datespecified by Pologrutoand not asvaguely indicated byWiseman as "maybe six or seven months" previously.With respect to the third major reason for the dis-charge, "no show-no call,"Pologruto testified that Wise-man had originally been erroneously scheduled for 4days off Monday, November 8, through Thursday, No-vember 11. Upon Wiseman's complaint,he had been re-scheduled toworkWednesday,November 10, andThursday,November 11, but Wiseman failed to reportforwork until Friday, withoutcalling in.This incident,coming on the heels of the November 7 falsification,prompted Pologruto to meet with Wiseman and to notifyhim of his suspension.Although Pologruto testified thatWiseman thereupon left the property after the interviewFridaymorning, documentary evidence discloses thatWiseman worked on Friday for the entire day. Polo- HYATT REGENCYMEMPHISgruto had no explanation,but couldonly surmise that hemay have beenoff dutyhimselfon Fridayand did notseeWiseman until Saturday.Pologruto testified that hetoldWiseman during the suspension interview that hewas going to recommend termination,and that he re-viewed with Wiseman a memorandum addressed to Wi-seman and dated"11/10/82" wherein the falsification in-cident and failure to report for duty without notice onWednesday were recited.Italso recited the impactcaused by his absence,i.e.,an employee had to be trans-ferred from a busy job to compensate for his disruptiveabsence.Pologruto testified that he presentedWisemanwith the November 10 memorandum,but that Wisemanrefused to signit.Thememorandum is a personnel formin triplicate.Retention by Respondent of the copy enti-tled "employee copy" indicates Respondent retained cus-tody of all copies of it. In rebuttal testimony,Wisemandenied ever seeing the memorandum dated November10.Because of his confusion as to what he read in Polo-gruto's office and when he read it, and his inconsistencyas to what was said by Pologruto,Imust defer to Polo-gruto as the more reliable witness on this point.10Respondent's payroll records reveal that Wiseman didnot work the first 4 days of that week. Clearly this indi-cated a deviation from his normal workweek as he testi-fied variously that he did not normally work less than 4or 5 days a week.However, Respondent normallyrecords both excused and unexcused employee absencesbut there is no such recordation of absences for Wisemanthatweek.The evidence does not indicate whether thispractice is universal,nor whether deviations are extraor-dinary.However,Wiseman'sown recollection of hiswork experience during his last week of employment isextraordinarily poor.His testimony consisted merely of acategoricaldenial that he was ever absent withoutnotice.He gave no detailed testimony as towhat he didduring that last week.He did not explain the unusuallyshort workweek. He proffered no testimony to the effectthat he was absent with notice. Banquet cook FentressSmall testified credibly that during early November 1982Small had been working with Wiseman in the kitchenwhen for several days, because of Wiseman's absence ofseveral days,Small had to perform Small'sown workand the work of another employee, Herman Porter, sothat employee could substitute forWiseman who hadbeen unexpectedly absent without notice.Small testifiedthat a similar incident occurred in early 1982 or late1981. Small also testified to observations of frequent con-frontations between Pologruto andWiseman regardingthe quality of the desserts.Subsequently,Wiseman telephoned Taggert and askedfor a termination notice, but, he testified, she asked for aresignation letter.He said he needed a termination formin order to obtain unemployment compensation.Taggertsaid he did not need it because the Peabody Hotel washiring and she could obtain a job for him there.Wisemanrejected that offer,he explained,because he did not want10 There is insufficientbasis for GeneralCounsel's argument that reten-tion of theemployee copyraises an inference that the memorandum wascontrived at a later time.In view of Pologruto'screditedtestimony, itcan be inferredthatWisemandid not receiveand/or retaina copy be-cause he refused to sign the acknowledgment of receiptof said copy309the assistance of Respondent.Taggert did not contradicthim.Subsequently,Wiseman received in the mail a separa-tion notice form from the Tennessee Department of Em-ployment Security.Itwas dated November 15, 1982, andsigned by a Respondent personnel department employee.In the brief space set forth,itwas stated"No show! Nocall-2 days . . . violation of Co. policy. Consideredvoluntary[indecipherable]."Wiseman thereupon tele-phoned Taggert but she was not available.Respondent's"PersonnelAction Form,"found in itsrecords for Wiseman,reveals that the form was submit-tedNovember 24, 1982, and that in slightly more thanhalf of the three-line space under "explanation"was thefollowing:"To [sic]much time loss, no show no call fortwo days." Of nine specifiedreasonsto be checked off,only "excessive tardiness"was marked.The "Violationof Company Policy" entry was not checked.Without objection,Respondent adduced into evidenceseveral absence with notice recordations but none ofwhich were apparently signed by Wiseman in acknowl-edgment of receipt.Wiseman conceded that he had inthe past been absent.Thereis no testimony by him as tothe frequency and details of those occasions.There is noevidence of disparity of treatment of Wiseman with re-spect to his attendance in comparison to other employ-ees.The GeneralCounsel argues that it is disparate treat-ment for Wiseman to have been considered a "voluntaryquit," after missing only 2 days, particularly when theNovember 10 memo was written only after the first dayof absence.The General Counsel cites as evidence, Re-spondent'sEmployee Handbook on page 28 under theSection"Attendance,"the following:Any employee who fails to report for work withoutcalling in as outlined above for three consecutivedays, will be removed from the payroll as a "volun-tary quit."The General Counsel adduced no other evidence as tothis apparent policy and its actual application. That samehandbook specifies on page 25 under "Control Cards andTime cards" that falsification of a timecard is cause for"immediate disciplinary action."No evidence was ad-duced to demonstrate that discharge for that infractionalone, or in combination with other infractions by an em-ployee of poor work performance history who failed toreport for duty on the heels of such conduct, constitutesdisparate treatment.Instead,Wiseman's testimony oncross-examination as to the terminability of such offensesis left standing unqualified in the record.The General Counsel argues that the reasons for Wise-man's discharge are pretextual. He relies on the suspi-cions arisingfrom such factorsas the inconsistent testi-mony regarding foul language,the failure of disciplinarymemoranda to bear Wiseman'sacknowledgment of re-ceipt, the unexplained fact that Wiseman was allowed towork 1 full day after failure to report for duty, the fail-ure of the termination notices to specify all reasons nowproffered for thedischarge,and the longstanding tolera-tion of the poor work performance.It is apparent that 310DECISIONSOF THE NATIONALLABOR RELATIONS BOARDRespondent's evidentiary presentation raises serious sus-picions as to the actual precipitating motivation for thedischarge.The General Counsel, however, has the burden ofproving the case.The Boardstated in theWright Linecase:' l... we shall henceforth employ the followingcausation test in all cases alleging violation of Sec-tion 8(a)(3) or violations of Section 8(a)(1) turningon employer motivation.First,we shall require thattheGeneral Counsel make a prima facie showingsufficient to support the inference that protectedconduct was a "motivating factor" in the employ-er's decision.Once this is established,the burdenwill shift to the employer to demonstrate that thesame action would have taken place even in the ab-sence of the protected conduct.Very recently, the Supreme Court answered affirma-tively the question of "whether the burden placed on theemployer inWright Lineisconsistentwith Sec.8(a)(1)and 8(a)(3) as well as with Sec. 10(c) of the Act whichprovides that the Board must prove an unlawful laborpractice by a `preponderance of the evidence."' Citationof Section 10(c) omitted.' 2In theWright Linecase, the General Counsel had ad-duced evidence of employer knowledge and hostility di-rected to an employee of admirable work record becauseof that employee's active role in a union organizing cam-paign, suspect timing of the adverse action,the departurefrom past disciplinary practice, and the lack of significantimpact of the reason advanced for the cause of adverseaction toward the employee.InTransportationManage-ment asimilar factual pattern involved a departure frompast practice.A varietyof factors can thus give rise toan inference of unlawful motivation sufficient to establisha prima facie case.In cases involving alleged discrimina-tory group or individual layoffs, the Board has frequent-ly cited the factors of suspect timing coupled with hostil-ity toward employee representation'3 in support of afinding of a prima facie case.In the absence of evidence of expressed antiunionanimus, a prima facie case might not be shown where theevidence gives rise to, at most,a suspicion,i.e., the prof-fered reason for the layoff, lack of work, was contradict-ed by the hiring of new employees to perform the workof the laid-off employees.14In this case the General Counsel has failed to adducesufficient probative,competent,credible evidence to sus-tain the burden of proof. Much of General Counsel'scase is premised directly on the testimony of Wiseman,whom I have found is not a reliable witness and whom Ifind is less credible than Pologruto and Taggert, despitethe obvious deficiencies in their testimony.The General11Wright Line,251 NLRB 1083,1089 (1980),enfd 622 F 2d 887 (1stCir 1981),cert denied 455 U S 989(1982).12NLRB Y.TransportationManagement Corp,462 U S 393(1983).13 See,for example,Balch Pontiac Buick,260 NLRB 458,463 (1982),Dutch Boy. Inc,262 NLRB 4 (1982):Acme Die Casting Corp.,262 NLRB777 (1982);Rain-WareInc.,263 NLRB 50 (1982).14Delta Hosiery.Inc.,259 NLRB 1005, 1010(1982), re layoff of em-ployee McGrady.Counsel has not proven that Respondent was aware ofWiseman's union activity nor that Respondent manifestedanimous against employees who refused to testify on itsbehalf in an unfair labor practice proceeding.The Gener-alCounsel has not proven that Wiseman's refusal to testi-fy was any different from the numerous other employeeswho refused to testify with impunity. The General Coun-sel has not proven with cogent,clear, probative evidencethatWiseman was subjected to discriminatory or dispar-ate personnel practices.Even had the General Counsel demonstrated a primafacie case,he did not rebut the Respondent's showingthatWiseman was discharged for a complexity of rea-sons unrelated to the refusal to testify.Respondent hasestablished thatWiseman had a history of poor perform-ance, that he was transferred to the position of baker'shelper from that of cafeteria manager because of poorwork and for the purpose of rehabilitation,that he con-tinued to manifest poor performance,that the precipitat-ing reasons for his discharge was the confluence withthat poor performance of the falsification of his timesheetand failure to report for duty without prior notice.Accordingly, I find that Wiseman was not dischargedfor activities protected by the Act.Conclusions1.The8(a)(5) violationsa.Surfacebargaining-pre-September 1982Counsel for General Counselin thebrief sets forth theGeneral Counsel's position as follows:The factsreveal along and arduous cause of bar-gainingbetweenthe parties,beginning in January,1982, which has yet toculminate in a collective bar-gaining agreement.While, as statedabove,neitherparty is obligated to reachagreement upon a con-tract, eachis requiredto put fortha genuine goodfaith effort to do so at alltimes.The facts revealthat overthe course of bargaining Respondent hasdemonstratedby its conduct,particularly as mani-fested during the later stages of negotiations as theparties edgedcloser to agreement,that itin fact haslacked the requisiteintentand,although goingthrough the motions of collectivebargaining, has infact takenactions designedto defeat any possibilityof an agreementbetween the two sides. According-ly,Respondenthas been engaged in bad faith, sur-facebargaining in violation of Sections 8(a)(1) and(5) of the Act.Respondent's true motivation did not manifestitselfuntil late in the negotiations.The conduct byRespondentwhichis relied uponin support of thisallegationdid not occuruntil late 1982 and 1983.The General Counselthus appears to be arguing thatRespondent engaged in surface bargainingthroughoutthe course of bargainingbut that its "truemotive" wasnot disclosed untilthe end of 1982. This comports withtheGeneralCounsel's amendmentof the complaint atthe trialin this matter wherein surface bargaining is ex- HYATT REGENCYMEMPHISplicitly set forth not only with respect to the period cov-ering the end of 1982 and beginning of 1983,but also forthe entire course of bargaining.The complaint,however,originally alleged that the parties commenced bargainingin January 1982 and continued thereafter during whichperiod of time Respondent engaged in three specificallyalleged acts, i.e.:(1)made regressive proposals with respect towages and benefits;(2) failed to meet or communicate with the Unionregarding negotiations between January and March1983; and(3) attempted to undermine employee support forthe Union during negotiations by unilaterally imple-menting wage increases on or about February 1,1983, in excess of the latest proposal by Respond-ent.Paragraph 18 of the complaint alleged generally andwithout specificity:By its overall acts and conduct including the con-duct described above. . .Respondent has failed tobargain in good faith throughout the course of col-lective bargaining negotiations and specifically sinceSeptember 7, 1982.The complaint as it stood prior to the trial in thismatter alleged three specific acts that constituted bad-faith bargaining by Respondent since September7, 1982,and also alleged undisclosed unspecified conduct consti-tuting bad-faith bargaining throughout negotiations with-out reference to whether it consisted of bad faith at thebargaining table or some unspecified conduct away fromthe table.In spite of General Counsel's amendment ofcomplaint in the midst of the trial to explicitly allege sur-face bargaining from the inception of bargaining, theGeneral Counsel argues in its brief as noted above.The conduct by Respondent which is relied upon insupport of this allegation did not occur until late1982 and 1983.Elsewhere in the brief the General Counsel citespre-September 1982 conduct as manifestations ofbad-faith bargaining,i.e., the insistence upon mana-gerial discretion with respect to the insurance bene-fitand merit raise provisos,and Respondent's eco-nomic offers which amounted to a regression fromeconomic benefits afforded to employees prior tothe Union's certification.The General Counsel's position with respect to surfacebargaining was also set forth during the trial when theissuewas raised over whether the General Counsel hadimproperly split causes of action and unnecessarily sub-jected Respondent to multiple litigation by failing to con-solidate the 8(a)(5) bad-faith bargaining allegation hereinwith the bad-faith bargaining allegation in the case heardby Judge Robertson and wherein the judge subsequentlyrecommended, inter alia,a broad bargaining Order. Inthe discussion at trial as to whether the General Counselwas in compliance with the principles set forth inPeyton311Packing Co.,129 NLRB 1358 (1961), andJefferson Chem-icalCo.,200 NLRB 992 (1972),counsel for the GeneralCounsel distinguished the facts of the case by arguingthat at the time of the investigation and litigation of thefirst bad-faith bargaining charge, Respondent's bad faith,i.e., surface bargaining,was not "manifest,"although oneof the cardinal indicia relied upon in this case, unilateralwage action is directly related to the prior litigation.Thus counsel for the General Counsel was arguing thatpre-September 1982 conduct did not contain manifesta-tions of bad-faith bargaining,and therefore,itwas urged,General Counsel did not breach the duty placed uponhim to investigate all matters that were encompassed bythe earlier charge, and to proceed appropriately by liti-gating manifest surface bargaining in the first proceeding,or consolidating by motion thereafter.InJeffersonChemical,the Board dealt with a situationwhere a subsequent litigation alleged surface bargaining,and the prior litigation involved violations of Section8(a)(5) based upon unilateral actions alleged in a com-plaint filed pursuant to charge which also alleged broadbad-faith bargaining.The Board stated at footnote 3:Our dissenting colleagues argue that the GeneralCounsel should not be required to be aware of eachand every fact giving rise to a possible unfair laborpractice prior to the issuance of a complaint sinceits investigation is normally limited to the allega-tions set forth in the charge.While we do not dis-agree with this principle,we believe that, as a cor-ollary, the General Counsel is dutybound to investi-gate allmatterswhichare encompassed by thecharge, and to proceed appropriately thereafter. Asnoted by the Administrative Law Judge, the chargein Jefferson Chemical Co.,Case23-CA-4088, filedon August 31, 1971, was a broad"refusal to bargaincollectively"charge.The General Counsel wasthereby put on notice to investigate all aspects ofthat 8(a)(5) and(1) charge and his failure to litigatebad-faithbargaining in that case,forwhateverreason,cannot now justify his litigation of surfacebargaining in the instant case.Moreover,the Charging Party itself is not totallywithout fault here.At the time the charge in Jeffer-son Chemical Co., Case 23-CA-4088 was filed, ifnot by thetime the complaint in that case issued,the Charging Party must have known of the Re-spondent'sbargaining tactics(the first bargainingsession was held inJuly 1971)and if it was dissatis-fiedwith the General Counsel's"narrow" com-plaint, it couldhavemade the facts regarding thealleged surface bargaining known either before orduring the hearing in that case. Instead,however,the Charging Party chose to file a second charge,the charge herein(which, in part, spans the sametime period as that covered by the charge in theearlier case),2 days afterthe hearing was recessed.We believe that such multiple litigation of issueswhich should havebeen presented in the initial pro-ceeding constitutes a waste of resources and anabuse of our process and that we should not permitit to occur. 312DECISIONSOF THE NATIONALLABOR RELATIONS BOARDInNeuhoffBros.Packers,159 NLRB 1710,1711 fn. 1(1966), the Board stated that certain 8(a)(1) allegationswere litigable despite their occurrence at approximatelythe same time and similarity to violations found in anearlier case.There the Board stated:The alleged violations occurred after the complaintissued in the earlier case, were not known to theGeneral Counsel at the time of the earlier hearing,were independent acts, and were not the type of al-leged violations commonly known or readily dis-coverable, even after an exhaustive investigation. 1 sIn this case the underlying surface bargaining chargewas filed on March 7, 1983, and alleged violations ofSection 8(a)(5) "by refusing to bargain" commencing inJanuary 1983. The first amended charge was filed by theUnion on March 4, and for the first time surface bargain-ingwas allegedto have occurred "during the past sixmonths."As noted above, the General Counsel at othertimes inthe trial, and in the brief,arguesthat bad faith was evi-dent from Respondent's pre-September 1982 conduct. Bymidsummer1982,Respondent's bargaining posture hadbecome obvious. Certainly by the fall of 1982, at thetime of the first litigation, Respondent's positions withrespect to economics, and with respect to managerial dis-cretion, had becomeissues.Clearly the bargaining of theparties constituted the context within which the Re-spondent's refusal to grant wage increases in accord withwhat the General Counsel alleged was its past policy.The bargaining position of Respondent was clear andmanifest in that context, and not merely discoverableafter an exhaustive investigation. Yet the General Coun-selexplicitlydisavowed alleging surface bargainingbefore Judge Robertson, and the Union filed no surfacebargaining charge until April 1983 and even then limitedits allegation to the period of 6 months preceding April,i.e.,September 1982.16 I conclude that under the ration-ale ofJeffersonChemical,the General Counsel and theUnion are estopped from now alleging that Respondentengaged in surface bargaining violative of Section 8(a)(5)prior to September 1982. Clearly, the Union had no priorchallenge to the lawfulness of Respondent's bargainingstance up to that time.Finally, having reviewed this matter in depth, andhaving studied recent Board decisions, I conclude that itwas error for me to have permitted the General Counselto have amended the complaint, so late into the litigationof this matter, toallegewith particularity surface bar-gaining from the outset of negotiations.Herb Kohn Elec-tricCo.,272 NLRB 815 (1984);Seaward International,270 NLRB 1034 (1984). Accordingly, I must reject theGeneral Counsel's argument raised in the brief that Re-spondent engaged in surface bargaining by virtue of spe-15 See alsoMaremont Corp.,249 NLRB 359 (1980), involving 8(axl)allegations that comprised separate factual allegations 6 months apart intime. The Board distinguishedPeyton Packing,supra,where the GeneralCounsel wasprecludedfrom litigating twice the same facts,first as viola-tions of Sec.8(a)(1) and then as Sec 8(a)(5)JeffersonChemicalwas notdiscussed18 Judge Robertson's decision reflects that the Union was representedat the trialbefore him.cific bargaining positions preceding September 1982, asthe complaint prior to trial amendment was too broadand vague to support such litigation.Respondent's pre-September 1982 conduct must of ne-cessity be evaluated to form the context of subsequent al-leged surface bargaining, which did not become the sub-ject of investigation until after the issuance of JudgeRobertson's decision, and which, of course, was distinctin nature, i.e., regressive proposals, failure to meet, andunilateralwageincreases.b. Surface bargainingcommencingin the fall of 1982and continuingthereafterThe Board summarized the state of the law regardingbargainingobligations recently inAtlantaHilton&Tower, 271NLRB 1600, 1603 (1984), as follows:Under Section 8(d) of the Act, an employer andits employees' representativeare mutually requiredto "meet at reasonable times and confer in goodfaithwith respect to wages, hours, and other termsand conditions of employment . . . but such obliga-tion does not compel either party to agree to a pro-posal or require the making of a concession." Boththe employer and the union have a duty to negoti-ate with a "sincere purpose to find a basis of agree-ment," but "the Board cannot force an employer tomake a 'concession' on any specific issue or toadopt any particular position." The Employer is,nonetheless,"obliged tomakesomereasonableeffort insomedirection to compose his differenceswith the union, if § 8(a)(5) is to be read as imposingany substantial obligationat all."It is necessary to scrutinize an employer's overallconduct to determine whether it has bargained ingood faith. "From the context of an employer'stotal conduct, it must be decided whether the em-ployer is lawfully engaging in hard bargaining toachieve a contract that it considers desirable or isunlawfully endeavoring to frustrate the possibilityof arriving at any agreement." A party is entitled tostand firm on a position if he reasonably believesthat it is fair and proper or that he has sufficientbargaining strength to force the other party toagree.NLRB v. Advanced Business Forms Corp., 474F.2d 457, 467 (2d Cir. 1973).Although an adamant insistence on a bargainingposition is not of itself a refusal to bargain in goodfaith,Neon Sign Corp. v. NLRB,602 F.2d 1203 (5thCir. 1979), other conduct includes delaying tactics,unreasonablebargainingdemands,unilateralchanges in mandatory subjects of bargaining, effortsto bypass the union, failure to designatean agentwith sufficientbargainingauthority,withdrawal ofalreadyagreed-uponprovisions,andarbitraryscheduling of meetings. [Footnote citations omit-ted.]In that decision the Board viewed the totality of that em-ployer's conduct, including the appearance at 13 negoti-ating sessions, its agreement with the union's proposal onsick leave, an offer of a 20-cent wage increase, and past HYATT REGENCYMEMPHISsuccessful bargaining with that union,and found that theemployer had engaged in hard but good-faith bargaining.The Board reversed the decision of the administrativelaw judge who had found that the employer had "neverseriously considered the Union's proposal,"categoricallyrejected proposals without making counterproposals andinsisted on a 1-year contract extension on a "take it orleave it basis."In the instant case, the General Counsel,at least at onepoint in the brief and during oral argument,premised thetheory of surface bargaining upon three specific coursesof conduct by the Respondent,i.e., the regression in itseconomic offer, after September 1982, the refusal to meetin January 1983, and the unilateral increase in wages ofFebruary 1983.c.Regression in bargainingThe General Counsel argues that "from the beginning.. . Respondent chose a course of extremely hard bar-gaining over economic and non-economic portions of thecontract,"and "took positions and reached agreementswith the Union that in fact amounted to an overall re-duction in the benefits"previously enjoyed by the em-ployees.There is no complaint allegation nor complaintamendment to the effect that Respondent's economic po-sition from the outset constituted bad faith in that it re-gressed from the past level of employee benefits prior tounion certification as a retaliatory tactic.At the outset ofnegotiations,the Respondent warned the Union of its fi-nancial problems.It offered to argue and substantiate itsposition by data and other information desired by theUnion.However, the context of these negotiations fail toreveal that the Union at any time challenged or ques-tioned the Respondent's proffered explanation for its eco-nomic offers.There is no evidence that it sought to dis-cuss reasonable alternatives towhat the Respondentsought in the way of labor cost savings.The evidencemerely discloses that the Union made its economic offersby starting at a level which Respondent contended wasfar above industry standards,and continued slowly todescend from that initial demand.The Respondent tookthe position in bargaining that it needed to reach agree-ment on economics which would be in accord with areaand industrywide levels and which would provide itwith economic vitality at a time of ascending labor costsand declining room occupancy rates. The Respondentrepresented to the Union that its offers were comparableto other levels where it had negotiated agreements orother of its facilities and comparable to competitor'slevels.There is no evidence that the Union challenged,questioned,or sought ever to debate Respondent's argu-ments.What is evident from the record evidence is thatthe Respondent made its offer and the Union simply re-jected it, descending subsequently from an arbitrary levelthat it had set, in the hope and expectation that since ithad come down,therefore the Respondent must comeup. There is no evidence that Respondent's economic po-sitionwas unreasonable in light of its financial situation.The evidence adduced by the Respondent supports itsargument that it was economically motivated with re-spect to economic offers.There is no evidence thatthroughout most of 1982 from January through fall that313ithad engaged in dilatory tactics or other tactics to sub-vert the bargaining process or in attempts to erode theUnion's support by employees.Its bargaining position re-flects no attempt to undermine the Union's representa-tional role, or status as bargaining agent.Its contractoffers reveal no attempts to incorporate language inimi-cal to the bargaining process, or the grievance proce-dure, or to the Union's ability to meet with and commu-nicatewith employees.Itreadily agreed to seniorityrights,monthly labor-management grievance meetings, aunion bulletin board,a grievance and arbitration proce-dure,including arbitration,certain privileges for unionstewards,and a union dues-checkoff clause.It offered theUnion whatever information and assistance it needed tonegotiate.The General Counsel argues that Respondent's insist-ence of managerial discretion in merit raises and with re-spect to insurance coverage was an attempt to force theUnion to waive and relinquish its statutory right to rep-resent employees and cites in support thereofUnitedContractors,244 NLRB72, 73 (1979);SmythMfg.Co.,247 NLRB 1139(1980), andStruthersWellsCorp.,262NLRB 1080 (1982).Those cases are all distinguishable inwhat the employees therein all sought retention of suchextensive discretion as to freeze out the Union from anymeaningful participation in the determination of wages,benefits,and working conditions.InStruthersWells,forexample, the employer, inter alia, refused to bargain con-cerning a union shop,resistedseniority rights, andsought a waiver of the Union and/or employee to grieveover withheld merit raises.InUnited Contractors,the em-ployer demanded a 20-percent wage reduction during atime of widespread inflation without a claim of economicneed,and also demanded a management's rights clausethatwould have required the Union to surrender all itsbargaining rights with respect to the setting of workrules, hours of work,assignment of work,discipline, dis-charge,subcontracting and "any effective means of par-ticipation in important decisions affecting the terms andconditions of employment."InUnited Contractors,theemployer's strategy was to submit an "offer"thatwaspatently unacceptable to the Union.InSmyth,the em-ployer submitted proposals that "no self respectingUnion could accept," including"abandonment of theUnion's right to information,"and the relinquishment ofpreviously negotiated representational privileges.In thatcase the preceding contract with the same union had al-ready incorporated a merit raise proviso which implicitlyincorporatedmanagerial discretion but which the em-ployer sought to expand so as to totally exclude theUnion from having any review thereof.The totality ofconduct by the employer in that case revealed a desire tosubstantially cripple the representation role of the Union.Because of the employer's proffered economic basis forproposals of economic reductions,reliance upon suchproposals was explicitly excluded from a determinationof surface bargaining in that case.In the instant case, theattempt to incorporate managerial discretion in certainareas is not indicative of a desire to undermine theUnion's representational role, nor to convert the employ-er's proposal to one that no self-respecting union could 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDaccept.Withrespect to the basic wage rates, these clear-lywere to be theresult of negotiations.Although themerit raises were sought to be determined on anindivid-ual basis as an incentive device pursuant to discretion ofRespondent,there isno evidence that Respondent re-fused tobargain over alternative suggestionsoffered bytheUnion,nor demanded the total exclusion of thematterfrom thegrievanceprocedure or from any otheremployee-unionreview.In fact there is no evidence thatthe Unioneven sought as an alternative proposal someparticipation or reviewrole in a meritraise system. TheUnion simply rejected it out of hand withoutany rea-soned argument. Respondent'scontract proposals as awhole fail toreveal that it soughtto exclude the Unionfromrepresentationalparticipationin the determinationof wages,benefits,and working conditions.Certainly,untilthe Respondent reduced its previously offered wagedemand in thewinter of 1982, the Union had not per-ceived the employeras attemptingsuchgoal nor did itrejectRespondent'sofferas proposals patently unaccept-able andunworthy of seriousdiscussion.A review of thebargainingup to thepoint of regres-sion in wageand holiday benefitsfailsto disclose thatRespondent had engaged in bad-faithbargaining.TheRespondent had made itsbest and finaleconomic offerand remained adamant onthat offer,based upon financialargumentsthat itwas preparedto argue and demon-strate.As the General Counselconcedesadamancy, byitself,isnot dispositiveof the issue of good faith but isonly one factorto consider.NLRBv.AmericanNationalInsuranceCo.,343 U.S. 393 (1952). The issuethen is notwhether the Respondent refused tomake economic con-cessionswhich it could possibly afford tomake, butwhether thatadamancy was one factor indicative of afixedintentto avoidcontractual agreement.There is nolawful precedent to support the notion thatan employ-er's generosityor ability to contributemore to its em-ployees'welfare isa factor to be scrutinized,or that agovernmental agency may pass judgmentupon the eco-nomic fairness of anemployer'sbargaining position indeterminingwhether adamancyon economicoffers con-stitutesbad faith. To the contrary, the Boardhas statedthat it will not directly or indirectlycompel concessions"or otherwisesit in judgment upon the substantive termsof collectivebargaining agreements."Chevron ChemicalCo., 261 NLRB 44, 46 (1982). On the factslitigatedherein,Icannot find thatRespondent's insistence uponitsfinal,best economicoffer, prior to September 1982,was dictatedby anythingmore thanwhatitdeterminedwas prudent business self-interestdictated by the finan-cial conditionof itsMemphis operation.The GeneralCounsel arguesthatRespondent's reduc-tion of its wage and holidayofferin its ninthproposal,was contrived for the purpose ofavoiding agreementwhich it fearedmighthappenas theUnion's descendingdemandsmore closelyapproximatedthat of the Re-spondent.In fact the Union'swage demand did not ap-proximate Respondent's offer untilthe fall of 1983. Hadthe Respondent not reduceditswagedemand by 2 centsfrom 20 cents for nontippedemployees,the partieswould still havebeen several cents apart,as the Unionby statements of negotiators indicatedthat there was norealistic expectationthat it wouldagree to less than 23centsper hour for the nontippedemployees.The Gener-alCounsel argues,however,that the reduction in itsoffer wasmotivatedby a desireto make contract agree-ment further remote.He citesUBC Local 1780, 244NLRB 277, 281 (1979), for the proposition thata reduc-tionin offers by anemployer,without adequate explana-tion,withoutsignificant compensatory proposals,is inim-ical to good-faith bargaining.Thatcase is distinguishablefrom the factsherein.There the employer offered in-creasingly regressive proposalswhile it failed to offer arational explanationfor suchregression in a contextwherein it made coercive statements to employees con-cerning concurrent negotiations. 17A regressionin economic position during bargaining isnot ofitself dispositiveof the good-faithissuewhere eco-nomic considerationsand the ability to competemotivatethe regressive bargaining stance.Charlie'sOil Co., 267NLRB 764 (1983). Furthermore,it is no manifestation ofbad faithfor anemployer tochange his bargaining pos-ture to one lessfavorable when he doesso in"flexingeconomic muscle" in consequence of an intervening cir-cumstance,including the passage of timewhichstrength-ens his stance,e.g., the successfulwithstanding of astrike.O'Malley Lumber Co.,234NLRB 1171, 1179(1978);DeisterConcentratorCo.,253NLRB 358, 393(1980);Barry- Wehmiller Co., 271NLRB 471 (1984).In quotingHickinbothamBros. Ltd.,254 NLRB 96, 102(1981), the Board statedinBarry- Wehmiller,supra, con-cerning an employer'sprofferedreasons for bargainingregression:"It is immaterialwhether the Union, the GeneralCounsel, or [the Administrative Law Judge] findthese reasonstotallypersuasive."Whatis importantiswhether they areso illogical as towarrant theconclusionthattheRespondentby offering themdemonstrated an intentto frustratethe bargainingprocessand thereby precluded the reaching of anyagreement.We do not find that to be the case here.Nor do we find thatthe Respondent's proposals canfairlybe characterizedas soharsh, vindictive, orotherwiseunreasonable as to warrant the conclusiontheywereprofferedin bad faith.[Citations omit-ted.]A reduction of a proposalis alsonot indicative of badfaithwhere,as in this case,the rejection of the earlierproposalby theUnion waslikely.The factsof this case similarlydo not warrant the con-clusionof bad-faithmotivationforRespondent's prof-feredreasonsfor theregressionin thewage proposal andthe reductionof onepaid holiday. The Respondent hadwarnedat the outsetthatsubsequent events may cause itto change its proposalfor the better orworse, and that itwas not immutable and would not remain openindefi-nitely.The Respondent's recalculation of its position oc-"See alsoPacific Grinding Wheel Co,220 NLRB 1389 (1975), where-in the employer made increasingly progressive proposals throughout bar-gaining in the absence of evidence to support a claim of economic moti-vation HYATT REGENCYMEMPHIScurred generally at the time of the year when it makes iteconomic prognostications.Its opinion of what was a fi-nancially prudent economic offer in the fall of 1982 wasbased upon economic data.Its argument again was notquestioned or challengedby the Union. Therewas no at-tempt by.the Union to engage in a critique or inquiry ofRespondent's proffered data.The Union simply did notwant to hear what Respondent was willing to say in de-fense of its position.The Unionapproached bargainingfrom the thesis that every action has an inverse reaction,i.e., if it descended from an initially high demand, bar-gaining dynamics would levitate the Respondent from itsbestoffer.When Respondent descended further, theUnion cried foul but sought no meaningful discussion astowhyRespondent found it necessary to descend.Simply put, the Respondent was never really put to thetest as to the sincerity of its economic representations bythe Union,nor was its evidentiary presentation success-fully challenged by the General Counsel,who implies, inhis brief, that the Respondent must prove good faith byproving economic necessity for its bargaining posture.The Respondent, however, has adduced evidence thatits first proposal was calculated at a level which was notcompletely justified by economics but was tendered as aquid pro quo in part, for quick agreement.The offer wasnot accepted.Much time elapsed,duringwhich itbecame increasingly apparent that its losses, in absoluteterms, became progressively worse.The review of itshistory of operation revealed that the owners had notachieved any substantial profits. Therefore the time ofthe reduced bargaining offer coincided generally withthe time of year Respondent normally predicted itsfuture business level and set its goals.The evidence sub-mitted by Respondent is sufficient to preclude a findingthat its proffered reasons for its changed bargainingstance were so illogical or unreasonable as to necessarilywarrant an inferenceof bad faith.d.The Februarywage increasesThe General Counsel argues that the unilateral Febru-ary wage increases were unlawful because they were cal-culated to erode employee union support in anticipationof a strike, deviated from past practice,were granted inthe absence of bargaining impasse, not encompassedwithin the framework of the Respondent'smost recentproposal,and were impermissible even if they comportedwith past practice.The evidence in the record supports Respondent's eco-nomic explanation for the need for wage adjustments.General Counsel adduced no evidence before me to dem-onstrate that the wage increases were deviations frompast practice.The employer'sevidence that individualwage reviews and raise were due pursuant to past prac-tice is unrebutted.There isno demonstration nor argu-ment as to how these wage increases deviate from thepast practice and policy of the Respondent as it wasargued to have existed in Judge Robertson's case. Theevidence is insufficient for me to conclude that the in-creases were calculated to erode employee union supportof an expected strike.Further, the evidence fails to dem-onstrate that the raises exceeded Respondent's mostrecent wage offer.The wage increases complained of in315the complaint,were individual raises which varied fromemployee to employee pursuant to merit factors appliedbyRespondent'smanagers.The Respondent'smostrecent contract proposal encompassed an offer as to thebasicminimum wage rate, and the granting of meritraises above that minimum.There is no complaint allega-tion that Respondent established a minimum wage rate inexcess of the last contract proposal.The Respondent'scontract proposals set forth no maximum rates.The evi-dence does establish that the wage increases,as a whole,did not exceed Respondent's last economicoffer.Theevidence fails to establish,asGeneral Counsel argues,that the individual amounts were calculated to constitutea coercive signal to the employees.The General Counsel argues in the pending case heardby Judge Robertson that the Respondent breached itspast practice by failing to engage in individual employeewage reviews and by failing to grant discretionary meritraises.Yet, itis now argued before me that Respondentviolatedthe Act byengaging in the selfsame conduct.The General Counsel's argument is untenable. It is cor-rect that an employer may not continue to act unilateral-ly despite preunion certification discretionary practicewith respect to wage rates, and other benefits and condi-tions of employment.However, Respondent here is notcharged with setting new wage rates.It is charged withgranting individual raises to employees of varyingamounts determined by application of discretion appliedto the merits of each employee, i.e., that conduct whichthe Union and the General Counsel insisted must contin-ue in the first case heard by Judge Robertson.With respect to impasse, the Board evaluates severalfactors in determining whether negotiations have "ex-hausted the prospects of concluding an agreement," andwhether stalemate was reached prior to the implementa-tion of unilateral changes that are "reasonably compre-hended within . . . pre-impasse proposals,"includingsuch factors as length of negotiations,the importance ofthe issue,and the understanding of the parties of thestate of negotiations.Taft BroadcastingCo.,163 NLRB475, 478 (1967), petition to review the Board's Orderdenied395 F.2d 622(D.C. Cir.1968); an impasse thusexistswhere the party asserting impasse is justified inconcluding that continued bargaining would be fruitless;E. I. du Pont&Co.,268 NLRB 1065 (1984),and casescited.Thisis so despite the fact that the parties, at thetime of declared impasse, were closer than they had beenpreviously.TaftBroadcasting Co.,supra.Where, despite the Union'scontinued submission ofcounterproposals after numerous bargaining sessions, andwhere the parties had "adequate opportunity to discusstheir differences,the employer bargained hard but ingood faith remained firm and the Union indicated nonac-ceptance of the employer's position,itwas found appar-ent that the parties had exhausted"the realistic possibili-ty ofreaching agreement,"an impasse was found. E. I.du Pont,supra at 1066.Furthermore,impasse may bereached even after a few bargaining sessions where thesubject of the change, e.g., wages, was of"supreme im-portance" to the employer with respect to its ability to 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcompete.BellTransitCo., 271NLRB1272 (1984).18Also, as stated by the Board inWestern Publishing Co.,269 NLRB 355(1984):Furthermore,after an impasse has been reached onone or more subjects of bargaining, an employermay implement any of its pre-impasse proposals,even if no impasse has occurred as to those particu-lar proposals which are put into effect.[Taylor-Win-field Corp.,225 NLRB 457 (1976);Taft BroadcastingCo., supra.]The findingsof fact herein establish that as of the dateof the merit increases,the Respondent had reason to con-clude thatfurtherdiscussions with the Union would befruitless.Statements of union negotiators,particularly inJanuary,February, and March,indicated that a unionoffer of less than 23 cents was not a realistic expectation.Thereappeared to be no other area of unresolved issuesthatwould be susceptible to further meaningful discus-sions.Respondent reiterated its positions and the Unionsimply rejected the employer'sproposals as unaccept-able. From the state of the evidence in the record it ap-pears that negotiations seem to have degenerated to aseriesof repeated proposals and demands and stereo-typed rejections with no evidence of the entrance intothe discussion of new arguments,new insights,new ap-proaches,or alternative reasoned arguments.Additional-ly, theRespondent was presented with the proposal of astrike, and so advisedof that probability.Based upon my reading of the Board's interpretationof impasse set forth in the above-cited cases, I concludethat impasse was reached in critical bargaining issues,particularly the issueof thebasic wage rate of nontippedemployees,if not on the precise issue of merit increases,and that such impasse was reached prior to the imple-mentationof the Februarymerit raises.e.Alleged refusal to meet or communicateCounsel for the General Counsel argues that Respond-ent refused to meet or communicate with the Union fromJanuary 17 to the outset of the strike which he charac-terizes as the "most critical period of the entire negotia-tions process."Much of the General Counsel's factualpremise is structured upon the testimony of union negoti-ator Jones concerning this period of time. As indicated inthe factual findings, I did not find his testimony reliable.I do not find clear evidence in the record that the Unionmade numerous meaningful efforts to resume face-to-facenegotiationswhich were ignored by Respondent. Com-munications occurred during this time. Union representa-tives who supposedly had difficulty in contacting Carmi-chael, were able to make telephone contact with Stokes.Based upon those conversations and other communica-tions,Respondent had reason to believe that negotiationswere at impasse. Assuming that the General Counsel es-tablished thatCarmichael purposely refused to makecontact with the Union, I conclude, for the reasons dis-18 The Boardreached that conclusion "irrespective- of post-impassebargainingmovement by the employer, or whethera contract was ulti-mately agreed to since neither event"wouldshow intrinsically that noprior impact existed."Bell Transit,supra at fn 12cussed above, that the parties were atimpasseand thatnothingin the communicationsfrom the Union indicatedthat there was a realistic expectation that continued mar-athon face-to-face discussions would be fruitful. I con-clude this, notwithstanding the Union's expressed will-ingnessto make new proposals with respect to its wagedemand for tipped employees and movement in otherminorareas.Impassehad been reached at the very leaston the issue of the wage rates for nontipped employees.Carmichael was correct in hisassessmentthat expressedto the Union that it had failed to manifest willingness tomake significant movement toward Respondent's offer.As concluded above, Respondent's firmness on its eco-nomic offer was not proven to have been made in badfaith.Accordingly, I conclude that Respondent's reluc-tance to meet and communicate during the period Janu-ary 17 to March 17, even if proven, is not indicative ofbad faith but rather may be indicative of a reluctance toengage in meaningless,repetitive, stereotyped discus-sions,where no reasonable prospect of agreement was in-dicated.Accordingly, I conclude that there is insufficient evi-dence upon which to find that Respondent engaged inbad-faith surfacebargainingup through the issuance ofcomplaint.f.Subsequent negotiationsThe General Counsel at trial alleged that Respondentpersisted in surface bargaining during resumed bargain-ing concurrent with the trial. The factual findings revealthat the parties had virtually agreed to all economicterms of the contract, but that the Union conditionedagreement upon the reinstatement of 24 strikers, and thatRespondent refused reinstatement, in part at least, be-cause of alleged picket line misconduct. It is not clearwhether any or all of the strikers have been replaced.Regardless of whether the subject of striker replacementis a mandatory bargaining subject, I cannot conclude thatthe evidence sufficiently establishes that Respondent'spositionwas frivolous and unreasonable. Much credibleevidencewas adduced to the effect that substantialpicket line misconduct occurred. As to those strikers thatRespondent did not accuse of picket line misconduct,there is no evidence that positions were available forthem. The strike, I conclude, was an economic strike andnot an unfair labor practice strike. I find that the solepurpose of the strike was to protest Respondent's bar-gaining positions. Since I have found insufficient evi-dence of bad-faith bargaining, the strike was not in pro-test of Respondent's unfair labor practices. The strikerswere economic strikers.I find that the post-complaint bargaining constituted anextension of good-faith bargaining, and that the employ-er's position with respect to immediate reinstatement ofeconomic strikers was not proven to have been adoptedfor the purpose of avoiding contractual agreement.Accordingly, I find no merit to the 8(a)(5) allegationsof the complaint. HYATT REGENCYMEMPHIS2.The8(a)(3) issuesIn view of the factual findings above,I conclude thatthe 8(a)(3) allegations of the complaint are without merit.3.The 8(a)(1) issuesAlthough I havemade findingsabove thatRespond-ent's agents made coercive statementsto employees whowereabout toengagein protectedunion activities,i.e.,astrike,Ido not feelthatit is necessary to recommendany remedialOrder in thisregard.The recommended re-medial Order in Judge Robertson's decision now pending317beforethe Board contains sufficient notice to the em-ployees that they have the right toengage in protectedactivityand that Respondent will not interfere with thatright.Should JudgeRobertson's recommendedOrder beadopted bythe Board and ultimatelycomplied with orenforced,an additional remedial Order in this regard willbe superfluous.If hisOrderisnotadopted,then the in-fractions in this case will constitute isolated,insignificantincidentswhich clearlydid not impact the decision ofthe employeesinvolved tostrike and to remain on strike.[RecommendedOrderdismissing complaint omittedfrom publication.]